Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 1 of 49 PageID #: 11709




                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  DAMONIE EARL, ET AL.,                           §
                                                  §
       Plaintiffs,                                §   Civil Action No. 4:19-cv-507
                                                  §   Judge Mazzant
  v.                                              §
                                                  §
  THE BOEING COMPANY, ET AL.,                     §
                                                  §
       Defendants.                                §
                                                  §

                           MEMORANDUM OPINION AND ORDER

          Pending before the Court is Plaintiffs’ Motion to Compel Boeing to Produce Information

 Withheld Based on Annex 13 (Dkt. #203). Having considered the Motion, the relevant pleadings,

 and the arguments of counsel, the Court finds it should be GRANTED.

                                         BACKGROUND

          This case arises out of allegations made by Plaintiffs that Defendants The Boeing Company

 (“Boeing”) and Southwest Airlines Co. (“Southwest”) colluded to cover up fatal defects in

 Boeing’s 737 MAX 8 aircraft and encourage public confidence to fly aboard these aircrafts while

 aware of the defects (Dkt. #165). Defendants deny these allegations (Dkts. #191–92).

          The current dispute concerns discovery to which Plaintiffs allege they are entitled.

 Plaintiffs assert that, throughout the discovery process, Boeing “has produced documents

 containing redactions that simply state that the redactions are made pursuant to ‘Annex 13’” (Dkt.

 #203, Exhibit A at p. 2). And according to Plaintiffs, with the exception of two documents (see

 Dkt. #203, Exhibit E at p. 2), “Boeing has never produced a log of documents it has withheld or

 redacted in its production” under this Annex 13 privilege (Dkt. #203, Exhibit A at p. 2). Boeing

 does not deny these allegations and instead argues that Annex 13 precludes it from disclosing
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 2 of 49 PageID #: 11710




 otherwise discoverable material to Plaintiffs. The Court heard arguments on the matter at an

 October 19, 2020 discovery hearing and subsequently permitted the parties to brief the issue.

        On October 30, 2020, Plaintiffs filed their Motion to Compel Boeing to Produce

 Information Withheld Based on Annex 13 (Dkt. #203), currently before the Court. On November

 9, 2020, Boeing filed its response (Dkt. #225). On November 13, 2020, Plaintiffs filed their reply

 (Dkt. #231). On November 17, 2020, Boeing filed its sur-reply (Dkt. #234). And on December

 8, 2020, the Court held a hearing on the Motion (Dkt. #269).

                                       LEGAL STANDARD

        Together with pretrial procedures, the tools of discovery serve to make trial “less a game

 of blind man’s bluff and more a fair contest with the basic issues and facts disclosed to the fullest

 practicable extent.” United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (citing

 Hickman v. Taylor, 329 U.S. 495, 501 (1947)). Discovery conducted in a manner that identifies

 and narrows the relevant factual considerations is “of the utmost importance” in “our justice

 system” to “promot[e] . . . efficiency . . . and demonstrate[] a respect to the sacrifice a call to

 service imposes on a summoned jury.” Weatherford Tech. Holdings, LLC v. Tesco Corp., No.

 2:17-CV-00456-JRG, 2018 WL 4620634, at *3 (E.D. Tex. Apr. 27, 2018). The Federal Rules of

 Civil Procedure govern discovery, operating to streamline the interparty exchange of information.

 The Rules are “liberally construed to encourage full and fair disclosure of the facts,” Gen. Elec.

 Co. v. Mitsubishi Heavy Indus., Ltd., No. 3:10-CV-276-F, 2011 WL 13202145, at *3 (N.D. Tex.

 Sept. 14, 2011), report and recommendation adopted in part, 2011 WL 13201877 (N.D. Tex. Dec.

 21, 2011), and a presumption exists in favor of broad disclosure, Merrill v. Waffle House, Inc., 227

 F.R.D. 467, 473 (N.D. Tex. 2005).




                                                  2
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 3 of 49 PageID #: 11711




         Parties “may obtain discovery regarding any nonprivileged matter that is relevant to any

 party’s claim or defense.” FED. R. CIV. P. 26(b)(1). Nonprivileged material is relevant when the

 request is reasonably calculated to lead to the discovery of admissible evidence. Id.; Crosby v. La.

 Health & Indem. Co., 647 F.3d 258, 262 (5th Cir. 2011). Per the Court’s scheduling order, the

 parties must produce all “documents containing, information ‘relevant to the claim or defense of

 any party’” as part of their initial disclosure (Dkt. #52 at p. 4). Moreover, the Local Rules provide

 further guidance, instructing that information is “relevant to any party’s claim or defense [if] . . . it

 includes information that would not support the disclosing parties’ contentions; . . . [or] . . . it is

 information that deserves to be considered in the preparation, evaluation or trial of a claim or

 defense.” E.D. TEX. LOCAL RULE CV-26(d). It is well established that “control of discovery is

 committed to the sound discretion of the trial court.” Williamson v. U.S. Dep’t of Agric., 815 F.2d

 368, 382 (5th Cir. 1987).

         On notice to other parties and all affected persons, a discovering party may “move for an

 order compelling disclosure or discovery.” FED. R. CIV. P. 37(a)(1); see Crosswhite v. Lexington

 Ins. Co., 321 F. App’x 365, 368 (5th Cir. 2009) (“A party may move to compel production of

 materials that are within the scope of discovery and have been requested but not received.”). The

 moving party bears the burden to show that the materials and information sought are relevant to

 the action or will lead to the discovery of admissible evidence. Exp. Worldwide, Ltd. v. Knight,

 241 F.R.D. 259, 263 (W.D. Tex. 2006). Once the moving party establishes that the materials

 requested fall within the scope of discovery, the burden shifts to the nonmovant to show “how the

 requested discovery is overly broad, unduly burdensome, or oppressive by submitting affidavits or

 offering evidence revealing the nature of the burden.” Lopez v. Don Herring Ltd., 327 F.R.D. 567,

 580 (N.D. Tex. 2018).



                                                    3
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 4 of 49 PageID #: 11712




        Federal Rule of Civil Procedure 34 governs requests for the production of documents,

 electronically stored information, and tangible things.      This rule requires the nonmovant’s

 responses to request for production to “either state that inspection and related activities will be

 permitted as requested or state with specificity the grounds for objecting to the request, including

 the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An objection [to the entire request] must state whether

 any responsive materials are being withheld on the basis of that objection.” FED. R. CIV. P.

 34(b)(2)(C). If there is an objection only to part of a Rule 34 request, the objection “must specify

 [which] part and permit inspection of the rest.” Id.

        After responding to each request with specificity, the attorney must sign their request,

 response, or objection and certify that it is complete and correct to the best of the attorney’s

 knowledge and that any objection is consistent with the Rules and warranted by existing law or a

 non-frivolous argument for changing the law. FED. R. CIV. P. 26(g). This rule “simply requires

 that the attorney make a reasonable inquiry into the factual basis of his response, request, or

 objection.” FED. R. CIV. P. 26(g) advisory committee’s note to 1983 amendment.

        Moreover, even though Rule 26(b)(1) includes only “nonprivileged matter” within the

 proper scope of discovery, “[w]hen a party withholds information otherwise discoverable by

 claiming that the information is privileged,” the party must “expressly make the claim” and

 “describe the nature of the documents, communications, or tangible things not produced or

 disclosed,” doing so “in a manner that, without revealing information itself privileged or protected,

 will enable other parties to assess the claim.” FED. R. CIV. P. 26(b)(5)(A). The party asserting a

 privilege “bears the burden of demonstrating its applicability.” In re Santa Fe Intern. Corp., 272

 F.3d 705, 710 (5th Cir. 2001).




                                                  4
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 5 of 49 PageID #: 11713




                                            ANALYSIS

        The Court’s opinion is broken down into three parts. First, the Court addresses the

 applicability of the Chicago Convention and Annex 13 to the privilege Boeing claims. Next, the

 Court turns to and examines the relevant statutes and regulations from which Boeing derives its

 purported privilege. Finally, the Court evaluates various remaining arguments.

   I.   Domestic Enforceability of Treaty Obligations

        Interspersed throughout the arguments of counsel are references to the Chicago Convention

 and Annex 13. Plaintiffs maintain that these authorities do not affect the Court’s analysis (Dkt.

 #203 at p. 17 n.3; Dkt. #269 at p. 5:7–22). Boeing appears to agree only in part. While also stating

 that the Chicago Convention and Annex 13 are non-self-executing (Dkt. #269 at pp. 26:19–27:2),

 Boeing nevertheless offers these documents as justification for the privilege it invokes (Dkt. #225

 at p. 17; Dkt. #269 at pp. 30:17–25, 31:8–23). Specifically, Boeing argues that Plaintiffs’

 interpretation of the relevant statutes and regulations “would prevent the NTSB from fulfilling the

 United States’s obligations under the [Chicago] Convention” and that, “if the NTSB lacks the

 authority to prohibit the release of investigative information in connection with international

 accident investigations,” the “United States’s ability to meet its treaty obligations” would be

 threatened (Dkt. #225 at pp. 16–17). But precisely because Annex 13 is non-self-executing, its

 provisions are not enforceable by law and cannot be considered by the Court.

            a. Chicago Convention and Annex 13

        Recognizing the existence of a “world lacking in uniform air-traffic rules and providing no

 adequate political or legal foundation for global flight,” fifty-four nations convened in 1944 “to

 create a framework of international law and politics” for civil aviation. Erwin Seago & Victor E.

 Furman, Internal Consequences of International Air Regulations, 12 U. CHI. L. REV. 333, 333



                                                  5
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 6 of 49 PageID #: 11714




 (1945). The conference delegates produced the Convention on International Civil Aviation (the

 “Convention”), which President Truman ratified on the Senate’s advice and consent in 1946.

 Convention on International Civil Aviation, Dec. 7, 1944, 61 Stat. 1180, 1212 [hereinafter Chicago

 Convention]. 1 The Convention took effect on April 4, 1947, and continues to govern nearly all

 global air transportation to this day. See Bd. of Cnty. Comm’rs of Dade Cnty., Fla. v. Aerolineas

 Peruanasa, S.A., 307 F.2d 802, 803 (5th Cir. 1962).

         The Convention consists of ninety-six articles that delineate the regulatory standards of the

 international civil-aviation regime. The drafters included language forming the International Civil

 Aviation Organization (“ICAO”), the “specialized agency of the United Nations” that

 “establish[es] standards for regulating international civil aviation.” In re Air Crash Over S. Indian

 Ocean, 352 F. Supp. 3d 19, 26 n.8 (D.D.C. 2018), aff’d, 946 F.3d 607 (D.C. Cir. 2020). As part

 of its duties under the Convention, ICAO “adopt[s] and amend[s] from time to time, as may be

 necessary, international standards and recommended practices and procedures” related to different

 matters of the Convention—most relevant here, for the “investigation of accidents.” Chicago

 Convention, supra, at 1187, 90–91. The standards and recommended practices promulgated by

 ICAO are referred to as the annexes. See generally Menachem Sheffy, The Air Navigation

 Commission of the International Civil Aviation Organization—Part II: A Study of Its Functions

 and Powers and an Outline of Its Main Fields of Activity, 25 J. AIR. L. & COM. 428, 428–37 (1958).

 In the event a signatory state

         finds it impracticable to comply in all respects with any such international standard
         or procedure, or to bring its own regulations or practices into full accord with any
         international standard or procedure after amendment of the latter, or which deems
         it necessary to adopt regulations or practices differing in any particular respect from
         those established by an international standard,


 1
  The Convention on International Civil Aviation is known more commonly as the Chicago Convention. See Wardair
 Can., Inc. v. Fla. Dep’t of Revenue, 477 U.S. 1, 9–10 (1986).

                                                      6
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 7 of 49 PageID #: 11715




 the Convention requires that state to immediately notify ICAO “of the differences between its own

 practice and that established by the international standard.” Chicago Convention, supra, at 1191.

        Together with the Convention, Annex 13 outlines the “procedures for aircraft accident and

 incident investigation.” In re Air Crash Over S. Indian Ocean, 352 F. Supp. 3d at 26 n.8. When

 an accident or incident involving the aircraft of a signatory state occurs in the territory of another

 signatory state, the state in which the event occurred—the State of Occurrence—“will institute an

 inquiry into the circumstances of the accident.” Chicago Convention, supra, at 1187; see INT’L

 CIV. AVIATION ORG., AIRCRAFT ACCIDENT          AND INCIDENT INVESTIGATION,       ANNEX 13     TO THE

 CONVENTION ON INTERNATIONAL CIVIL AVIATION 5-1 (11th ed. 2016) [hereinafter ANNEX 13].

 Annex 13 entitles certain signatory states, depending on the circumstances giving rise to the

 investigation, to designate an individual, known as an “accredited representative,” to “participat[e]

 in [the State of Occurrence’s] investigation.” ANNEX 13, supra, at 1-1, 5-7. Annex 13 authorizes,

 among others, the State of Design and the State of Manufacture to appoint an accredited

 representative. Id. at 5-7; see id. at 1-3 (defining “State of Design” and “State of Manufacture”).

        Regarding information disclosure, Annex 13 prohibits the State of Occurrence from

 disclosing, except in specific circumstances, information and records related to the accident or

 incident for purposes unrelated to the investigation. ANNEX 13, supra, at 5-5; see id. at 5-5 to -6

 (elaborating on the nondisclosure provision). And of particular significance to this litigation,

 Annex 13 prohibits the accredited representatives and “technical advisers” to an investigation from

 “divulg[ing] information on the progress and the findings of the investigation without the express

 consent of the State conducting the investigation.” Id. at 5-9. See generally Paul Stephen

 Dempsey, Independence of Aviation Safety Investigation Authorities: Keeping the Foxes from the




                                                   7
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 8 of 49 PageID #: 11716




 Henhouse, 75 J. AIR L. & COM. 223, 230–41 (2010) (describing the Annex 13 framework

 comprehensively).

           Following the Lion Air 737 MAX 8 accident in 2018 and the Ethiopia Air 737 MAX 8

 accident in 2019, the United States, in its capacity as the State of Manufacture and State of Design

 for the 737 MAX 8 aircraft, appointed the NTSB as its accredited representative to the Annex 13

 investigations led by the States of Occurrence—Indonesia and Ethiopia, respectively (Dkt. #225,

 Exhibit 1 at p. 2). The NTSB then proceeded to appoint Boeing as a technical adviser for both

 investigations (Dkt. #225, Exhibit 1 at p. 2). It is in its role as technical adviser to the NTSB that

 Boeing invokes Annex 13 to support the existence of the privilege asserted here (Dkt. #225 at pp.

 7, 17).

              b. Applicable Law

           Treaties are “compact[s] between independent nations.” Head Money Cases, 112 U.S. 580,

 598 (1884); Trans World Airlines, Inc. v. Franklin Mint Corp., 466 U.S. 243, 253 (1984) (“A treaty

 is in the nature of a contract between nations.”). Just like the Constitution and “the Laws of the

 United States,” “all Treaties made, or which shall be made, under the Authority of the United

 States” are “the supreme Law of the Land.” 2 U.S. CONST. art. VI, cl. 2; see 2 THE RECORDS OF

 THE FEDERAL CONVENTION OF 1787, at 389–90 (Max Farrand ed., rev. ed.                      1937) (striking the term

 “enforce treaties” from Article I, Section 8, Clause 15 as “superfluous since treaties were to be

 ‘laws’”). Notwithstanding this constitutional reality, the federal judiciary plays a somewhat




 2
   The Constitution vests the President with the power, “by and with the Advice and Consent of the Senate,” to enter
 into treaties, “provided two thirds of the Senators present concur.” U.S. CONST. art. II, § 2, cl. 2. The Framers
 structured the treaty-making authority this way to ensure “the best qualified for the purpose” would exercise this power
 “in the manner most conducive to the public good.” THE FEDERALIST NO. 64, at 388 (John Jay) (Clinton Rossiter ed.,
 1961).

                                                            8
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 9 of 49 PageID #: 11717




 different role regarding the interpretation of treaties than when expounding upon other sources of

 law.

          To be certain, Article III tribunals at all times retain the “judicial Power,” U.S. CONST. art.

 III, § 1, which “necessarily extends to the independent determination of all questions, both of fact

 and law,” Crowell v. Benson, 285 U.S. 22, 60 (1932). But as opposed to standard domestic law,

 the enforcement of treaties has historically depended “on the interest and the honor of the

 governments which are parties.” Head Money Cases, 112 U.S. at 598; see Carlos Manuel Vázquez,

 Treaties as Law of the Land: The Supremacy Clause and the Judicial Enforcement of Treaties, 122

 HARV. L. REV. 599, 605 (2008) (“At the time of the Framing of the Constitution, the mechanisms

 for enforcing treaties were primarily diplomacy and, as a last resort, war.”). Consequently, the

 judicial power does not stretch to each and every treaty because “not all international law

 obligations automatically constitute binding federal law enforceable in United States courts.”

 Medellín v. Texas, 552 U.S. 491, 504 (2008). 3 Simply put, “[n]ot all treaties are created equal in

 terms of enforceability.” Republic of Marsh. Is. v. United States, 865 F.3d 1187, 1190 (9th Cir.

 2017).

          The Supreme Court has “long recognized the distinction between treaties that automatically

 have effect as domestic law, and those that—while they constitute international law

 commitments—do not by themselves function as binding federal law.” Medellín, 552 U.S. at 504.

 When a treaty “operates of itself without the aid of any legislative provision,” it is self-executing,

 meaning it is “equivalent to an act of the legislature.” Foster v. Neilson, 27 U.S. (2 Pet.) 253, 254

 (1829), overruled on other grounds by United States v. Percheman, 32 U.S. (7 Pet.) 51 (1833). By


 3
  While domestic obligations pursuant to international law may arise outside of the Treaty Clause process, neither
 party characterizes the Convention or Annex 13 as an executive agreement or part of customary international law. See
 Curtis A. Bradley, Chevron Deference and Foreign Affairs, 86 VA. L. REV. 649, 657–59 (2000). Therefore, the Court
 does not address these categories of international law.

                                                          9
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 10 of 49 PageID #: 11718




 contrast, when a treaty “does not evince such executory intentions,” it is “non-self-executing, and

 does not take force absent an implementing statute.” Cardenas v. Stephens, 820 F.3d 197, 202 n.5

 (5th Cir. 2016) (citing Medellín, 552 U.S. at 505). “In sum, while treaties ‘may comprise

 international commitments[,] they are not domestic law unless Congress has either enacted

 implementing statutes or the treaty itself conveys an intention that it be “self-executing” and is

 ratified on these terms.’” Medellín, 552 U.S. at 505 (ellipsis omitted) (quoting Igartua-De La Rosa

 v. United States, 417 F.3d 145, 150 (1st Cir. 2005) (en banc)).

        The distinction between self-executing and non-self-executing treaties is legally

 significant. Non-self-executing treaties do not “‘give rise to domestically enforceable federal law’

 absent ‘implementing legislation passed by Congress,’” Bond v. United States, 572 U.S. 844, 851

 (2014) (citing Medellín, 552 U.S. at 505 n.2), and with no law to expound upon, federal courts

 have no role to play. But when a treaty “contains stipulations which are self-executing,” federal

 courts exercise their Article III power since the treaty has “the force and effect of a legislative

 enactment.” Whitney v. Robertson, 124 U.S. 190, 194 (1888); see Sanchez-Llamas v. Oregon, 548

 U.S. 331, 353–54 (2006) (“If treaties are to be given effect as federal law under our legal system,

 determining their meaning as a matter of federal law ‘is emphatically the province and duty of the

 judicial department,’ . . . .” (quoting Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803))).

 Determining whether a treaty is self-executing is effectively synonymous with establishing

 whether an international-law obligation constitutes law American courts are bound to enforce.

        To determine whether a treaty provision is self-executing, the Court uses the framework

 the Supreme Court outlined in Medellín. Safety Nat. Cas. Corp. v. Certain Underwriters at

 Lloyd’s, London, 587 F.3d 714, 734 (5th Cir. 2009) (en banc) (Clement, J., concurring in the

 judgment). Just as with statutory interpretation, interpreting treaties begins with “the text of the



                                                 10
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 11 of 49 PageID #: 11719




 treaty and the context in which the written words are used.” Air Fr. v. Saks, 470 U.S. 392, 397

 (1985). “The text of a treaty must be ‘interpreted in good faith in accordance with the ordinary

 meaning to be given to the terms of the treaty in their context and in light of its object and

 purpose.’” Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 638 (5th Cir. 1994); see

 Bacardi Corp. of Am. v. Domenech, 311 U.S. 150, 163 (1940) (affirming the “accepted canon”

 that treaties must be construed “liberally” to effectuate “the purpose[s] which animate[]” them).

 At all times, courts must remain vigilant to avoid “alter[ing], amend[ing], or add[ing]” to the

 language of a treaty, for doing so would be “an usurpation of power, and not an exercise of judicial

 functions.” The Amiable Isabella, 19 U.S. (6 Wheat.) 1, 71 (1821); id. (“It would be to make, and

 not to construe a treaty.”). And while “[c]ourts often speak to whether a treaty as a whole is self-

 executing,” this inquiry is “best understood as requiring an assessment of whether the particular

 treaty provision at issue is self-executing.” RESTATEMENT (FOURTH) OF FOREIGN RELATIONS LAW

 § 310 cmt. b (AM. L. INST. 2018) (emphasis added) (citing United States v. Postal, 589 F.2d 862,

 884 n.35 (5th Cir. 1979)).

              c. Analysis

          Annex 13 cannot and does not influence the Court’s analysis because Annex 13 is

 non-self-executing and, therefore, is not enforceable domestic law. 4 Annex 13’s standards and

 recommended practices are adopted by the ICAO Council and ratified by the ICAO Assembly.

 Chicago Convention, supra, at 1197, 1205. In no way does this process create a binding obligation



 4
  While the parties agree the Convention is non-self-executing, courts have analyzed various articles of the Convention
 and disagree with the parties’ general position. See Medellín, 552 U.S. at 575 app. B (Breyer, J., dissenting); British
 Caledonian Airways Ltd. v. Bond, 665 F.2d 1153, 1161 (D.C. Cir. 1981) (Article 33); Ricart v. Pan Am. World
 Airways, Inc., No. 89-0768, 1990 WL 236080, at *3 (D.D.C. Dec. 21, 1990) (Article 13); Aerovias Interamericanas
 De Pan., S.A. v. Bd. of Cnty. Comm’rs of Dade Cnty., Fla., 197 F. Supp. 230, 248 (S.D. Fla. 1961) (Article 15), rev’d
 sub nom. on other grounds Bd. of Cnty. Comm’rs of Dade Cnty., Fla. v. Aerolineas Peruanasa, S.A., 307 F.2d 802
 (5th Cir. 1962). But see Anthony J. Broderick & James Loos, Government Aviation Safety Oversight—Trust, But
 Verify, 67 J. AIR L. & COM. 1035, 1039 (2002) (“[T]he Convention is not a self-executing document.”).

                                                          11
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 12 of 49 PageID #: 11720




 for federal courts to enforce the terms of Annex 13. The Convention became effective per the

 Treaty Clause, having been made by the President and ratified by the Senate. See id. at 1212. By

 contrast, the ICAO Council, not the President, forges the text of Annex 13, and the Senate has

 never ratified any version of Annex 13. Therefore, Annex 13 cannot give rise to binding

 obligations under domestic law. See Tarros S.p.A. v. United States, 982 F. Supp. 2d 325, 340

 (S.D.N.Y. 2013) (“[I]nternational obligations enacted pursuant to treaties . . . do not give rise to

 rights under domestic law absent an implementing statute or self-executing terms . . . .”). 5

 Consequently, the only way any aspect of Annex 13 could constitute an enforceable legal

 obligation is if Congress enacted an implementing statute. Congress has not done so. See PAUL

 STEPHEN DEMPSEY, PUBLIC INTERNATIONAL AIR LAW 53 (2008) (stating that annexes to the

 Convention are non-self-executing); John Cobb Cooper, The Chicago Convention—After Twenty

 Years, 19 U. MIAMI L. REV. 333, 338 (1965) (same). Just as the parties stated at the December 8,

 2020 hearing, the Court finds Annex 13 to be non-self-executing and, therefore, nonbinding as

 legal authority.

          In spite of this consensus, Boeing puzzlingly insists the dynamics of Annex 13 should

 influence the Court’s analysis because these standards and recommended practices “are the way

 that international investigations are conducted” (Dkt. #269 at p. 30:19–20). Even if Annex 13

 represents the optimal approach for the United States to take regarding aircraft investigations,


 5
   Further, even if the Court assumed the Convention were a wholly self-executing treaty, the Convention’s text
 confirms the non-binding nature of Annex 13’s standards and recommended practices. The plain and ordinary
 meaning of Article 26’s language indicates that any aircraft investigation must conform to the standards and
 recommended practices (found in Annex 13) only as far as the State of Occurrence’s domestic law allows. See
 Chicago Convention, supra, at 1187; see also id. at 1191 (allowing any signatory state to diverge from ICAO’s
 standards and recommended practices related to aircraft investigations if that state “finds it impracticable to comply
 in all respects with any such international standard or procedure”). So even if Article 26 is self-executing, the
 Convention’s drafters did not impose particular investigatory procedures on the signatory states. See Peter Martin,
 Death and Injury in International Air Transport, 41 J. AIR L. & COM. 255, 259–60 (1975); see also Olympic Airways
 v. Husain, 540 U.S. 644, 651 (2004) (noting courts’ “responsibility to read . . . treat[ies] in a manner ‘consistent with
 the shared expectations of the contracting parties’” (quoting Saks, 470 U.S. at 399)).

                                                           12
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 13 of 49 PageID #: 11721




 Annex 13 remains non-self-executing and cannot “itself create obligations enforceable in the

 federal courts.” Sosa v. Alvarez-Machain, 542 U.S. 692, 735 (2004). Article III proscribes the

 Court from considering the provisions of Annex 13 in any fashion because “[i]nternational-law

 norms that have not been incorporated into domestic U.S. law by the political branches are not

 judicially enforceable.” Al-Bihani v. Obama, 619 F.3d 1, 9 (D.C. Cir. 2010) (Kavanaugh, J.,

 concurring in the denial of rehearing en banc); see id. at 34 (finding “no persuasive evidence” to

 show “Congress would want a court to alter its interpretation of a statute based on a

 non-self-executing treaty”). The argument Boeing offers could persuade Congress or the President

 to give effect to the provisions of Annex 13 in some form or fashion—but as of now, Annex 13’s

 standards and recommended practices are nothing more than “international law commitments” and

 do not “function as binding federal law.” Medellín, 552 U.S. at 504 (majority opinion). Therefore,

 the Court cannot consider the language of Annex 13 in its analysis.

  II.   Statutory Construction and Chevron Deference

        The crux of the dispute before the Court concerns the parties’ conflicting interpretations of

 the statutes governing the NTSB. Generally speaking, Boeing argues that the statutory scheme

 enacted by Congress and the corresponding regulations promulgated by the NTSB “specifically

 prevent Boeing’s disclosure of the relevant information in civil litigation” (Dkt. #225 at p. 6). In

 response, Plaintiffs counter that the statutory scheme cannot allow the privilege Boeing claims to

 exist and that the Court should overrule “Boeing’s objections to producing relevant information”

 (Dkt. #203 at p. 5).

            a. Existing Regulatory Scheme

        Congress created the NTSB to facilitate increased levels of safety throughout the American

 transportation infrastructure, initially placing the NTSB within the Department of Transportation



                                                 13
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 14 of 49 PageID #: 11722




 as an independent agency. Department of Transportation Act of 1966, § 5, 80 Stat. 931, 935–37.

 Later concluding that no agency could perform this function properly unless “totally separate and

 independent from any other department, bureau, commission, or agency,” H.R. REP. NO. 93-1589,

 at 13 (1974), Congress reestablished the NTSB as an independent agency outside the Department

 of Transportation. See Transportation Safety Act of 1974, Pub. L. No. 93 633, tit. III, § 303(a), 88

 Stat. 2156, 2167; see also 49 U.S.C. § 1111(a) (“The National Transportation Safety Board is an

 independent establishment of the United States Government.”). Today, the NTSB’s primary

 functions are “investigating airplane accidents, determining the probable cause of accidents, and

 making recommendations to help protect against future accidents.” Chiron Corp. & PerSeptive

 Biosystems, Inc. v. NTSB, 198 F.3d 935, 937 (D.C. Cir. 1999).

        Congress specifically tasks the NTSB with investigating and “establish[ing] facts,

 circumstances, and cause or probable cause” of aircraft accidents over which the NTSB has

 investigative authority.   49 U.S.C. § 1131(a)(1)(A).       Most relevant here, the NTSB must

 investigate any accident involving “civil aircraft,” which is statutorily defined as “any contrivance

 invented, used, or designed to navigate, or fly in, the air,” excluding “public aircraft.” Id.

 § 1132(a)(1)(A); see id. §§ 1101, 40102(a)(6), (16). Subject to specific exceptions, the NTSB’s

 authority to conduct these investigations takes priority “over any investigation by another

 department, agency, or instrumentality of the United States Government.” Id. § 1131(a)(2)(A).

 The NTSB’s governing statutes sketch the general requirements by which the agency must abide

 in fulfilling its congressional mandates. See id. §§ 1111–19.

        Two statutory sections are specifically relevant to the matter at hand. First, § 1114 governs

 the disclosure, availability, and use of information pertaining to NTSB-related activities. Section

 1114 starts with its general instruction: “[A] copy of a record, information, or investigation



                                                  14
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 15 of 49 PageID #: 11723




 submitted or received by the National Transportation Safety Board, or a member or employee of

 the Board, shall be made available to the public on identifiable request and at reasonable cost.” Id.

 § 1114(a)(1). From there, the statute outlines exceptions to § 1114(a)(1), i.e., situations in which

 the statute’s general disclosure requirement is not entirely applicable. See, e.g., id. (“This

 subsection does not require the release of information described by section 552(b) of title 5 or

 protected from disclosure by another law of the United States.”); see also id. § 1114(b)–(e), (g).

 Section 1114(f) is an exception to § 1114(a)(1)’s directive, exempting the NTSB and agencies

 receiving information from the NTSB from disseminating “records or information related to [their]

 participation in foreign aircraft accident investigations.”     Id. § 1114(f)(1).    Finally, within

 § 1114(f)(1), Congress enacted exceptions to the subsection’s nondisclosure requirements. See id.

 § 1114(f)(1)(A)–(B).

        Then there is § 1113, which governs the NTSB’s administrative actions and lists specific

 powers and responsibilities the NTSB has when conducting statutorily authorized investigations.

 See id. § 1113(a)–(e). Critically here, Congress authorized the NTSB to “prescribe regulations to

 carry out this chapter.” Id. § 1113(f).

        Citing § 1113(f) as the enabling statute, the NTSB recently revised the regulations

 governing the agency’s procedures for accident investigations. Investigation Procedures, 82 Fed.

 Reg. 29,670, 29,685–90, June 29, 2017 (codified at 49 C.F.R. pt. 831). Unless specified by the

 NTSB, these procedures apply to all investigations “conducted under its statutory authority.” 49

 C.F.R. § 831.1(a).     The regulations provide that the NTSB is the “agency that fulfills the

 obligations of the United States under Annex 13[] in coordination with and consistent with the

 requirements of the United States Department of State,” participating “as the accredited

 representative to an international investigation” in most circumstances. Id. § 831.22(b)(1)–(2).



                                                  15
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 16 of 49 PageID #: 11724




 “Once designated the accredited representative” in a foreign aircraft investigation, the NTSB may

 appoint one or more “technical advisers” to assist during the investigation. Id. § 831.22(c).

 Technical advisers “[w]ork at the direction and under the supervision of the NTSB accredited

 representative” and “[a]re subject to the provisions of [49 C.F.R.] § 831.13 . . . while working

 under the supervision of the NTSB accredited representative.” Id. § 831.22(c)(1)–(2). Section

 831.13 prohibits “[p]arties,” except as otherwise provided, “from releasing information obtained

 during an investigation at any time prior to the NTSB’s public release of information.” Id.

 § 831.13(c); see id. § 831.13(c)(1)–(4) (listing the exceptions); id. § 831.13(a) (indicating to which

 information § 831.13 applies). Section 831.22 concludes in relevant part by stating the “NTSB’s

 disclosure of records of a foreign investigation is limited by statute (49 U.S.C 1114(f)).” Id.

 § 831.22(e).

            b. Statutory-Interpretation Framework

        Plaintiffs and Boeing contend the Chevron framework should govern the Court’s analysis

 (Dkt. #203 at p. 12; Dkt. #225 at p. 11). See Nevada v. U.S. Dep’t of Lab., 275 F. Supp. 3d 795,

 804 (E.D. Tex. 2017) (“The Supreme Court established in Chevron a two-step standard for

 reviewing agency decisions.” (citing Chevron U.S.A., Inc. v. Nat’l Res. Def. Council, 467 U.S.

 837, 842–43 (1984))). While the Court ultimately agrees with the parties, it is crucial for courts

 to apply the Chevron framework “reflective[ly], not reflexive[ly].” Forrest Gen. Hosp. v. Azar,

 926 F.3d 221, 228 (5th Cir. 2019); see City of Arlington, Tex. v. FCC, 569 U.S. 290, 310 (2013)

 (Breyer, J., concurring in part and concurring in the judgment) (“The question whether Congress

 has delegated to an agency the authority to provide an interpretation that carries the force of law

 is for the judge to answer independently.”). Inquiring as to the appropriate statutory-interpretation

 framework is particularly important here since Boeing attributes its nondisclosure of the Annex 13



                                                  16
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 17 of 49 PageID #: 11725




 discovery material in significant part to specific directives from the NTSB—directives which the

 agency bases on its interpretation of the statutes at issue (Dkt. #269 at p. 27:22–23; see Dkt. #225,

 Exhibits 1–3; Dkt. #243, Exhibit 1). As Plaintiffs state, the Court must decide “whether the NTSB,

 by letter demand or otherwise, has the legal authority to preclude the production of relevant

 information held by Boeing in this lawsuit” (Dkt. #231 at p. 3).

        Without question, if after “a court, employing traditional tools of statutory construction,

 ascertains that Congress had an intention on the precise question at issue,” the statutory text

 controls. Chevron, 467 U.S. at 843 n.9. But when such is not the case, a court must determine

 whether Congress “would expect the agency to be able to speak with the force of law when it

 addresses ambiguity in the statute or fills a space in the enacted law.” United States v. Mead Corp.,

 533 U.S. 218, 226–227 (2001). In other words, an agency’s interpretation of a statute is not

 automatically entitled to Chevron deference. See Dhuka v. Holder, 716 F.3d 149, 155 (5th Cir.

 2013). Courts afford this level of deference only as a consequence of congressional delegation of

 authority. Adams Fruit Co., Inc. v. Barrett, 494 U.S. 638, 649 (1990); see AKM LLC dba Volks

 Constructors v. Sec’y of Lab., 675 F.3d 752, 765 (D.C. Cir. 2012) (Brown, J., concurring) (“What

 makes an agency’s interpretation of a provision special is that Congress has manifested its intent

 that the agency’s interpretation of that provision be special.”).

        “The fair measure of deference to an agency” varies with the circumstances of each case.

 Mead, 533 U.S. at 228. To determine the appropriate level of deference owed to an agency, courts

 look to “the degree of the agency’s care, its consistency, formality, and relative expertness, and to

 the persuasiveness of the agency’s position.” Id. (footnotes omitted); see, e.g., United States v.

 Harmon, No. 19-CR-395 (BAH), 2020 WL 7668903, at *7–9 (D.D.C. Dec. 24, 2020). “Chevron

 deference is appropriate ‘when it appears that Congress delegated authority to the agency generally



                                                  17
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 18 of 49 PageID #: 11726




 to make rules carrying the force of law, and that the agency interpretation claiming deference was

 promulgated in the exercise of that authority.’” Astrue v. Capato ex rel. B.N.C., 566 U.S. 541, 558

 (2012) (quoting Mead, 533 U.S. at 226–27); see WildEarth Guardians v. Nat’l Park Serv., 703

 F.3d 1178, 1188 (10th Cir. 2013) (“Whether Chevron applies ‘depends in significant part upon the

 interpretive method used and the nature of the question at issue.’” (quoting Barnhart v. Walton,

 535 U.S. 212, 222 (2002))). When an agency’s interpretation “has no claim to judicial deference,”

 it remains “eligible to claim respect according to its persuasiveness.” Mead, 533 U.S. at 221; see

 Skidmore v. Swift & Co., 323 U.S. 134, 140 (1944).

        In this case, certain factors counsel against Chevron deference. For instance, a justification

 the Chevron Court offered to support its decision was the political accountability of agencies. See

 Chevron, 467 U.S. at 865–66. Yet this rationale is not fully present here. Congress structured the

 NTSB as an independent bureaucratic entity to limit the agency’s accountability to the political

 branches. See Free Enter. Fund v. Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 492–95 (2010);

 see also Elena Kagan, Presidential Administration, 114 HARV. L. REV. 2245, 2273–74, 2372–77

 (2001) (suggesting a more limited form of deference for independent agencies’ interpretations of

 statutes on political-accountability grounds). Another explanation undergirding Chevron is the

 superior expertise agencies possess in their respective regulatory fields. See Chevron, 467 U.S. at

 865. While the NTSB certainly possesses “expertise in areas outside the conventional experience

 of judges,” Gaunce v. deVincentis, 708 F.2d 1290, 1292 (7th Cir. 1983) (per curiam), it far from

 clear that the NTSB is any more expert in matters of information disclosure than are courts, see

 Brown v. Maxwell, 929 F.3d 41, 50 (2d Cir. 2019). Further, under Chevron, it is “‘a matter of the

 courts,’ not agencies,” to reconcile “distinct statutory regimes” because “[a]n agency eager to

 advance its statutory mission” might “seek to diminish [a] second statute’s scope in favor of a



                                                 18
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 19 of 49 PageID #: 11727




 more expansive interpretation of its own.” Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1629 (2018)

 (quoting Gordon v. N.Y. Stock Exch., Inc., 422 U.S. 659, 685–86 (1975)). The NTSB regulations

 at issue in this case conceivably encroach upon the statutory domain of the Federal Aviation

 Administration. See, e.g., 49 U.S.C. §§ 40101(e), 40104(b), 40105.

         Nevertheless, the NTSB’s interpretation of the statutes in Chapter 11 of Title 49 most likely

 warrants Chevron deference. Courts defer to an agency’s understanding of a statutory provision

 under Chevron “only ‘when it appears that Congress delegated authority to the agency generally

 to make rules carrying the force of law, and that the agency interpretation claiming deference was

 promulgated in the exercise of that authority.’” Gonzales v. Oregon, 546 U.S. 243, 255–56 (2006)

 (quoting Mead, 533 U.S. at 226–227). By authorizing the NTSB to “prescribe regulations to carry

 out this chapter,” Congress appears to have delegated this authority to the NTSB. See 49 U.S.C.

 § 1113(f). As well, in the process of its notice-and-comment rulemaking, the NTSB cited

 § 1113(f) for the authority to promulgate the regulations Boeing invokes, which is a “‘very good

 indicator’ that Congress intended the regulation to carry the force of law.” Encino Motorcars,

 LLC v. Navarro, 136 S. Ct. 2117, 2125 (2016) (quoting Mead, 533 U.S. at 229–30); see Citizens

 Exposing Truth About Casinos v. Kempthorne, 492 F.3d 460, 467 (D.C. Cir. 2007) (“Although

 publication in the federal register is not in itself sufficient to constitute an agency’s intent that its

 pronouncement have the force of law, where . . . publication reflects a deliberating agency’s

 self-binding choice, as well as a declaration of policy, it is further evidence of a Chevron-worthy

 interpretation.” (citation omitted)).

         While the Court understands the NTSB letters put Boeing in a precarious position here,

 Chevron does not allow the Court to consider these letters until the Court “determines Congress




                                                    19
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 20 of 49 PageID #: 11728




 has not directly addressed the precise question at issue.” 467 U.S. at 843. After independently

 concluding Chevron deference is appropriate here, the Court proceeds accordingly.

              c. Chevron Analysis

          The Chevron framework “is rooted in a background presumption of congressional

 intent”—if a statute contains a gap to be filled, Congress desired the agency administering the

 statute, rather than the courts, to resolve this gap. City of Arlington, 569 U.S. at 296 (majority

 opinion). Under Chevron, courts first determine “whether Congress has ‘directly spoken to the

 precise question at issue,’ and if so, whether it has unambiguously foreclosed the agency’s

 statutory interpretation.” Catawba Cnty., N.C. v. EPA, 571 F.3d 20, 35 (D.C. Cir. 2009) (per

 curiam) (citation omitted) (quoting Chevron, 467 U.S. at 842). “[I]f the intent of Congress is clear,

 that is the end of the matter.” Japan Whaling Ass’n v. Am. Cetacean Soc’y, 478 U.S. 221, 233

 (1986) (citing Chevron, 467 U.S. at 843). Courts “rely on ‘the conventional standards of statutory

 interpretation’—i.e., ‘text, structure, and the overall statutory scheme’—as well as ‘authoritative

 Supreme Court decisions’” to evaluate statutes at Chevron’s initial step. Sw. Elec. Power Co. v.

 EPA, 920 F.3d 999, 1023 (5th Cir. 2019) (quoting Chamber of Com. v. U.S. Dep’t of Lab., 885

 F.3d 360, 369 (5th Cir. 2018)). If a court determines Congress directly spoke to the precise

 question at issue, then no deference is owed to the agency’s interpretation, and “the plain meaning

 of the statute applies, whatever it is.” Adkins v. Silverman, 899 F.3d 395, 401 (5th Cir. 2018); see

 NLRB v. Alt. Ent., Inc., 858 F.3d 393, 417 (6th Cir. 2017) (Sutton, J., concurring in part and

 dissenting in part) (explaining that when Congress speaks directly, “Chevron leaves the stage”). 6


 6
   Unfortunately for courts, “no metric for clarity” exists to interpret statutes. Frank H. Easterbrook, The Role of
 Original Intent in Statutory Construction, 11 HARV. J.L. & PUB. POL’Y 59, 62 (1988). But because the Constitution
 commits Article III tribunals to say what the law is, the Court must dutifully and exhaustively apply the conventional
 tools of statutory construction to determine if Congress has directly spoken to a precise question, even when an
 unambiguous answer is less than explicit. See Forrest Gen. Hosp., 926 F.3d at 228 (“Under bedrock
 separation-of-powers principles, Article III courts need not—indeed must not—outsource their constitutionally
 assigned interpretive duty to Article II agencies when the Article I Congress has spoken clearly.”).

                                                          20
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 21 of 49 PageID #: 11729




        But if Congress has not spoken directly to the precise question at issue, courts proceed to

 “the second step of Chevron and assess[] ‘whether the agency interpretation is a permissible

 construction of the statute.’” W. Ref. Sw., Inc. v. FERC, 636 F.3d 719, 723 (5th Cir. 2011) (quoting

 La. Env’t Action Network v. EPA, 382 F.3d 575, 581–82 (5th Cir. 2004)); see SAS Inst., Inc. v.

 Iancu, 138 S. Ct. 1348, 1358 (2018) (explaining that courts proceed to Chevron step two only if

 “unable to discern Congress’s meaning”). As phrased in Chevron, if a statute is “silent or

 ambiguous with respect to the specific issue, the question for the court is whether the agency’s

 answer is based on a permissible construction of the statute.” 467 U.S. at 842–43. “A permissible

 construction is one that ‘reasonably accommodates conflicting policies that were committed to the

 agency’s care by the statute.’” Gulf Fishermens Ass’n v. Nat’l Marine Fisheries Serv., 968 F.3d

 454, 460 (5th Cir. 2020) (cleaned up) (quoting Chevron, 467 U.S. at 845). An “agency’s view

 ‘governs if it is a reasonable interpretation of the statute—not necessarily the only possible

 interpretation, nor even the interpretation deemed most reasonable by the courts.’” Coastal

 Conservation Ass’n v. U.S. Dep’t of Com., 846 F.3d 99, 106 (5th Cir. 2017) (emphasis omitted)

 (quoting Entergy Corp. v. Riverkeeper, Inc., 556 U.S. 208, 218 (2009)). As long as an agency’s

 interpretation “reasonably resolves a genuine statutory ambiguity, then it deserves Chevron

 deference.” Garcia v. Barr, 969 F.3d 129, 132 (5th Cir. 2020).

                    i. Step One

        The issue in this case is whether Congress has shielded private parties (like Boeing) from

 disclosing information received in the course of a foreign aircraft investigation. At Chevron’s first

 step, the Court looks to see if Congress has spoken to this precise question. Congress directly

 addressed the issue in this case in 49 U.S.C. § 1114(f).




                                                  21
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 22 of 49 PageID #: 11730




         As in all statutory-interpretation cases, the Court begins with the text of the law. Babb v.

 Wilkie, 140 S. Ct. 1168, 1172 (2020). To restate, § 1114(f) reads, in relevant part:

         (f) Foreign investigations.—
                (1) In general.—Notwithstanding any other provision of law, neither the
                Board, nor any agency receiving information from the Board, shall disclose
                records or information relating to its participation in foreign aircraft
                accident investigations . . . .

 49 U.S.C. § 1114(f)(1). Courts interpret statutes “according to their plain meaning,” In re Vitro

 S.A.B. de CV, 701 F.3d 1031, 1047 (5th Cir. 2012) (citing Gaddis v. United States, 381 F.3d 444,

 472 (5th Cir. 2004)), because “deference to the supremacy of the Legislature, as well as recognition

 that [c]ongressmen typically vote on the language of a bill, generally requires [courts] to assume

 that ‘the legislative purpose is expressed by the ordinary meaning of the words used,’” United

 States v. Locke, 471 U.S. 84, 95 (1985) (quoting Richards v. United States, 369 U.S. 1, 9 (1962)).

 As such, the Court interprets § 1114(f)’s language according to its plain meaning and “give[s]

 undefined words ‘their ordinary, contemporary, common meaning.’” Contender Farms, L.L.P. v.

 U.S. Dep’t of Agric., 779 F.3d 258, 269 (5th Cir. 2015) (quoting Wilderness Soc’y v. U.S. Fish &

 Wildlife Serv., 353 F.3d 1051, 1060 (9th Cir. 2003)).

         In § 1114(f)(1), Congress explicitly identified the subjects of its command—“the Board”

 and “any agency receiving information from the Board.” 49 U.S.C. § 1114(f)(1). One of the

 subjects is easy to identify, as “the Board” is statutory shorthand for the NTSB. See id. § 1114(a),

 (f)(1). The statute does not define “agency,” however. The common meaning of “agency” is “a

 person or thing through which power is exerted or an end is achieved.” Agency, WEBSTER’S THIRD

 NEW INTERNATIONAL DICTIONARY 1172 (1993). 7



 7
   “The Court interprets statutory language ‘consistently with its ordinary meaning at the time Congress enacted the
 statute.’” Swanston v. City of Plano, Tex., No. 4:19-CV-412, 2020 WL 7080817, at *6 n.7 (E.D. Tex. Dec. 3, 2020)
 (brackets omitted) (quoting Wis. Cent. Ltd. v. United States, 138 S. Ct. 2067, 2070 (2018)). Congress originally

                                                         22
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 23 of 49 PageID #: 11731




          But “statutory words are often known by the company they keep,” Lagos v. United States,

 138 S. Ct. 1684, 1688–89 (2018), and linking “the Board” and “agency” with the

 correlative-conjunction pairing of “neither” and “nor” sheds light on the meaning of “agency” in

 this context. See United States v. Koutsostamatis, 956 F.3d 301, 306–07 (5th Cir. 2020) (detailing

 the noscitur a sociis, or associated-words, canon). 8 When applying the associated-words canon,

 the Fifth Circuit instructs courts to locate “the ‘common quality’ in a list” because “the focus of

 the inquiry ‘should be its most general quality—the least common denominator, so to speak—

 relevant to the context.’” In re Crocker, 941 F.3d 206, 219 (5th Cir. 2019) (cleaned up) (quoting

 ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL TEXTS

 196 (2012)). Here, as the more specific statutory term, “the Board” limits the definitional scope

 of “agency.” In examining the term “the Board” and searching for the broadest commonality it

 shares with “agency,” the Court finds the most relevant general quality to be the NTSB’s nature

 as an entity within the federal bureaucracy. This “common feature” of the “gather[ed]” statutory

 terms allows the Court “to extrapolate” and contextually define “agency” as such. S.D. Warren

 Co., v. Me. Bd. of Env’t Prot., 547 U.S. 370, 379–80 (2006); see Federal Agency, BLACK’S LAW

 DICTIONARY 63 (7th ed. 1999) (“A department or other instrumentality . . . of the federal

 government”). Furthermore, reading the statutory language in this organic fashion “avoid[s]




 enacted § 1114(f) in 1996. National Transportation Safety Board Amendments of 1996, Pub. L. No. 104-291, § 102,
 110 Stat. 3452, 3452.
 8
   Because the general term “agency” follows the more specific term “the Board” in § 1114(f)(1), the ejusdem generis
 canon is also applicable, which dictates that “the general term should be understood as a reference to subjects akin to
 the one with the specific enumeration.” Norfolk & W. Ry. Co. v. Am. Train Dispatchers Ass’n, 499 U.S. 117, 129
 (1991); see United States v. Buluc, 930 F.3d 383, 388–89 (5th Cir. 2019) (detailing the ejusdem generis canon). While
 noscitur a sociis applies with greater frequency because “ejusdem generis is only properly applied when interpreting
 a specific-to-general sequence of words,” these canons “often work in tandem [and] . . . ‘produce identical results in
 most situations.’” Koutsostamatis, 956 F.3d at 307 n.2 (quoting 2A SUTHERLAND STATUTES AND STATUTORY
 CONSTRUCTION § 47:16 (7th ed.)). Applying these canons to § 1114(f)(1) yields the same result; therefore, the Court
 focuses on the noscitur a sociis principle. See, e.g., Wash. Dep’t of Soc. & Health Servs. v. Guardianship Est. of
 Keffeler, 537 U.S. 371, 384 (2003).

                                                          23
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 24 of 49 PageID #: 11732




 ascribing to one word a meaning so broad that it is inconsistent with its accompanying words, thus

 giving ‘unintended breadth to the Acts of Congress.’” Gustafson v. Alloyd Co., Inc., 513 U.S. 561,

 575 (1995) (quoting Jarecki v. G.D. Searle & Co., 367 U.S. 303, 307 (1961)). 9

          Having determined the appropriate definition of “agency” for purposes of § 1114(f), the

 Court is unable to see how Boeing qualifies as an “agency” under § 1114(f)(1). Neither party

 contests that Boeing has “receiv[ed] information from the Board”—but Boeing is “a private

 company,” not an entity within the federal bureaucracy (Dkt. #203 at p. 14). By its terms, § 1114(f)

 applies only to the NTSB and “any agency receiving information from” the NTSB. Looking only

 to § 1114(f)’s text, the Court cannot detect any indication that Congress meant to include an entity

 like Boeing within the scope of § 1114(f).

          But exclusively examining the statutory provision at issue is not enough—“the meaning of

 statutory language, plain or not, depends on context.” King v. St. Vincent’s Hosp., 502 U.S. 215,

 221 (1991); see Graham Cnty. Soil & Water Conservation Dist. v. United States ex rel. Wilson,

 559 U.S. 280, 290 (2010) (“Courts have a ‘duty to construe statutes, not isolated provisions.’”

 (quoting Gustafson, 513 U.S. at 568)). Ascertaining the plain meaning of § 1114(f) requires the

 Court to examine “the language and design of the statute as a whole.” K Mart Corp. v. Cartier,

 Inc., 486 U.S. 281, 291 (1988). This is so because “reasonable statutory interpretation must

 account for both ‘the specific context in which language is used’ and ‘the broader context of the

 statute as a whole,’” Util. Air Regul. Grp. v. EPA, 573 U.S. 302, 321 (2014) (ellipsis omitted)

 (quoting Robinson v. Shell Oil Co., 519 U.S. 337, 341 (1997)), and any interpretation


 9
   Plaintiffs urge another—albeit less compelling—approach to define the term “agency” (Dkt. #203 at pp. 13–14).
 Section 1113(b)(1)(A) grants the NTSB authority to “procure the temporary or intermittent services of experts or
 consultants” as an “agency” pursuant to 5 U.S.C. § 3109(b). 49 U.S.C. § 1113(b)(1)(A). For purposes of 5 U.S.C.
 § 3109, an “agency” is one of nine types of entities delineated in 5 U.S.C. § 5721(1)(A)–(I). 5 U.S.C. § 3109(a)(1).
 As a private company, Boeing would not qualify as an “agency.” See S. REP. NO. 104-324, at 9 (1996); H.R. REP.
 NO. 104-682, at 3–4 (1996). While this rationale is not as strong as the one the Court details, these analytical paths
 share something in common—an end result finding that Boeing is not an “agency” for purposes of § 1114(f).

                                                          24
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 25 of 49 PageID #: 11733




 “‘inconsistent with the design and structure of the statute as a whole’ does not merit deference,”

 id. (citation and brackets omitted) (quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338,

 353 (2013)). Nevertheless, the Court proceeds with caution, for relying on “context and structure

 in statutory interpretation is a ‘subtle business, calling for great wariness lest what professes to be

 mere rendering becomes creation and attempted interpretation of legislation becomes legislation

 itself.’” King v. Burwell, 576 U.S. 473, 498 (2015) (quoting Palmer v. Massachusetts, 308 U.S.

 79, 83 (1939)).

        Scrutinizing subsection (f) in the context of § 1114 bolsters the Court’s understanding that

 Congress did not intend to shield private parties from disclosing information they receive in the

 course of a foreign aircraft investigation. The expressio unius canon proves particularly helpful in

 elucidating the statute’s meaning. See Chevron U.S.A., Inc. v. Echazabal, 536 U.S. 73, 80–81

 (2002) (detailing the expressio unius canon). Expressio unius stands for the commonsense idea

 that the “[e]xpression of the one is exclusion of the other.” Antonin Scalia, Common-Law Courts

 in a Civil-Law System: The Role of United States Federal Courts in Interpreting the Constitution

 and Laws, in A MATTER OF INTERPRETATION 3, 25 (Amy Gutmann ed., 1997). Although this canon

 is sometimes inapplicable because “[n]ot every silence is pregnant,” Ill. Dep’t of Pub. Aid v.

 Schweiker, 707 F.2d 273, 277 (7th Cir. 1983), expressio unius normally does nothing more than

 clarify that “expressing one item of a commonly associated group or series excludes another left

 unmentioned,” United States v. Vonn, 535 U.S. 55, 65 (2002). See, e.g., NLRB v. SW Gen., Inc.,

 137 S. Ct. 929, 940 (2017) (“If a sign at the entrance to a zoo says ‘come see the elephant, lion,

 hippo, and giraffe,’ and a temporary sign is added saying ‘the giraffe is sick,’ you would reasonably

 assume that the others are in good health.”); see also SCALIA & GARNER, supra, at 107 (“Context

 establishes the conditions for applying [expressio unius].”).



                                                   25
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 26 of 49 PageID #: 11734




         That is exactly how expressio unius functions here—applying this canon to § 1114 further

 clarifies Congress’s statutory design.           Section 1114 singles out the primary subject of the

 disclosure requirements: the NTSB. The law’s general provision specifically directs its command

 at the NTSB and requires the agency to make all “record[s], information, [and] investigation[s]” it

 receives or submits “available to the public.” 49 U.S.C. § 1114(a)(1). 10 In the subsections that

 follow, Congress created exceptions to § 1114(a)(1)’s directive, and in doing so, precisely

 identified to whom these exceptions apply. See id. § 1114(b)(1), (c)–(d), (e)(2)–(3), (f)(1)(A)–(B),

 (f)(2), (g) (the NTSB); id. § 1114(b)(3), (f)(1) (the NTSB or any agency receiving information

 from the NTSB). To Boeing’s chagrin, private parties are not listed among the statute’s subjects,

 and expressio unius strongly indicates to the Court that Congress intended this result.

         Employing expressio unius in this manner aligns with Fifth Circuit precedent. In Cazorla

 v. Koch Foods of Mississippi, L.L.C., the Fifth Circuit faced an analogous question regarding the

 applicability of statutory-disclosure requirements. See 838 F.3d 540 (5th Cir. 2016). There, the

 plaintiffs, Hispanic employees of defendant Koch Foods (“Koch”), filed suit against their

 employer, alleging on-the-job harassment and abuse.                   Id. at 544–45.        Believing plaintiffs

 manufactured these allegations to obtain U visas, Koch sought discovery of plaintiffs’ “U

 visa-related information” from the plaintiffs and the EEOC. Id. at 546. Both refused Koch’s

 demand, leading Koch to file a motion to compel. Id. Ruling on Koch’s motion, the district court

 determined that the applicable law, “8 U.S.C. § 1367 and its implementing regulation,” barred the

 EEOC—but not the plaintiffs—from “revealing any information related to the [plaintiffs’] U visa

 applications” in discovery. Id.; see 8 U.S.C. § 1367(a)(2); 8 C.F.R. § 214.14(e)(2).


 10
   Section 1114(a)(1) also applies to the records, information, and investigations submitted or received by “a member
 or employee of the [NTSB].” 49 U.S.C. § 1114(a)(1). Because the NTSB controls the disclosure of information by
 affiliated personnel, see 49 C.F.R. pts. 835, 837, the Court considers any “member or employee of the Board” part of
 the NTSB for purposes of § 1114.

                                                         26
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 27 of 49 PageID #: 11735




         On appeal, the Fifth Circuit affirmed the district court’s interpretation of the disclosure

 statute. Cazorla, 838 F.3d at 554. Writing for the panel, Judge Higginbotham found, as a matter

 of law, the language of 8 U.S.C. § 1367 “clearly” and “unambiguous[ly]” did not preclude U

 visa-related discovery from the plaintiffs because the statute “applies only to certain enumerated

 government officials, and says nothing about whether other individuals may disclose U visa

 information.” Id. at 552; see St. Regis Paper Co. v. United States, 368 U.S. 208, 217–18 (1961)

 (“[T]he prohibitions against disclosure . . . run only against the officials receiving such

 information and do not purport to generally clothe [the] information with secrecy.”). Therefore,

 the statute could not be read “to preclude such disclosure,” Cazorla, 838 F.3d at 552, for “[w]here

 Congress explicitly enumerates certain exceptions, additional exceptions are not to be implied, in

 the absence of evidence of a contrary legislative intent,” id. at 552 n.35 (ellipsis and internal

 quotation marks omitted) (quoting Andrus v. Glover Const. Co., 446 U.S. 608, 616–17 (1980)).

 See Simmons v. Himmelreich, 136 S. Ct. 1843, 1848 (2016) (“Absent persuasive indications to the

 contrary, [courts] presume Congress says what it means and means what it says.”).

          Just as in Cazorla, § 1114 applies only to certain government agencies and says nothing

 about whether other entities—like Boeing—are subject to the strictures of § 1114 during a foreign

 aircraft investigation. See 838 F.3d at 552. Nowhere in § 1114’s text did Congress mention (let

 alone allude to) private entities. Congress knows how to regulate private entities’ disclosure of

 information and chose not to do so, instead directing § 1114’s language at the NTSB and other

 government agencies. 11 See City of Arlington, 569 U.S. at 296 (“Congress knows to speak in plain


 11
    The NTSB is familiar with Congress’s legislative capabilities and has actively engaged Congress in this respect.
 See S. REP. NO. 106-386, at 3 (2000) (“The bill includes language requested by the [NTSB] to require the withholding
 from public disclosure of voice and video recorder information . . . .” (emphasis added)); National Transportation
 Safety Board Amendments Act of 2000, Pub. L. No. 106-424, § 5, 114 Stat. 1883, 1884–85 (enacting the NTSB’s
 requested disclosure-related provision); see also Stephen Breyer, Judicial Review of Questions of Law and Policy, 38
 ADMIN. L. REV. 363, 368 (1986) (opining on the “close contact” between agency personnel and “relevant legislators
 and staffs”).

                                                         27
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 28 of 49 PageID #: 11736




 terms when it wishes to circumscribe, and in capacious terms when it wishes to enlarge, agency

 discretion.”). Congress is well aware of how to regulate the dissemination of information, doing

 so within the very statutory scheme at issue. See 49 U.S.C. §§ 1114(b)(1)(C), 1154. Read

 together, context confirms what the text states—the provisions of § 1114 corroborate that

 subsection (f) does not unambiguously preclude private parties from disclosing information

 received during a foreign aircraft investigation. 12

                       ii. Boeing’s Statutory Arguments

          Boeing views § 1114 differently, offering three general arguments to support its view of

 the case at step one of Chevron. The Court addresses each in turn.

                                1. Statutory Silence

          First, Boeing maintains that § 1114 is “irrelevant” to the analysis because the statute’s text

 is silent as to entities like Boeing (Dkt. #225 at pp. 17–19, 18 n.3). 13 Faced with the statute’s

 silence toward private parties, Boeing construes § 1114(f) to be inapposite in light of § 1113(f)

 and § 1132, arguing that the regulations promulgated pursuant to these authorities control (Dkt.

 #225 at pp. 17–19; Dkt. #234 at pp. 4–5). This position misunderstands the nature of Chevron

 silence and runs counter to Fifth Circuit precedent.




 12
    Boeing additionally asks the Court to consider the Charming Betsy canon of construction in its Chevron analysis
 (Dkt. #225 at p. 16; Dkt. #234 at p. 7; Dkt. #269 at pp. 31:13–32:17). This canon instructs courts that “an act of
 Congress ought never to be construed to violate the law of nations if any other possible construction remains.” Murray
 v. Schooner Charming Betsy, 6 U.S. (2 Cranch) 64, 118 (1804). The Court cannot consider the Charming Betsy canon,
 however, because it applies only when analyzing an ambiguous statute. F. Hoffmann-La Roche Ltd. v. Empagran
 S.A., 542 U.S. 155, 164 (2004); see Sampson v. Fed. Republic of Ger., 250 F.3d 1145, 1152 (7th Cir. 2001) (“[The
 Charming Betsy canon] has traditionally justified a narrow interpretation of ambiguous legislation to avoid violations
 of international law.” (emphasis added)).
 13
    In its Answer to Plaintiffs’ First Amended Complaint, Boeing invokes § 1114, among other authorities, to argue
 that it “is prohibited” from divulging certain “information concerning aviation accidents” here (Dkt. #191 at p. 2).
 But in its Response to the Motion, Boeing maintains that Plaintiffs “have focused on the wrong statute” (Dkt. #224 at
 p. 18). The Court is unsure what to make of this inconsistency, but it is certainly not, as Boeing suggests, “a red
 herring” (Dkt. #234 at p. 6 n.1).

                                                          28
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 29 of 49 PageID #: 11737




          Legislative silence comes in many shapes and sizes. And compared to the expansive

 universe of its legislative authority, Congress is often silent. This can be “the result of Congress’s

 failure to ‘consider [a] question,’ its inability ‘to forge a coalition on either side of [a] question[,]’

 or its conscious decision to delegate [a] question to the agency.” Friends of Earth v. Reilly, 966

 F.2d 690, 695 (D.C. Cir. 1992) (quoting Chevron, 467 U.S. at 865). Regardless of the reason,

 congressional silence is a standard consideration in statutory interpretation, and courts exercise

 their independent judgment to understand statutory silences and what Congress intends by them.

          But “not all statutory silences are created equal.” Or. Rest. & Lodging Ass’n v. Perez, 843

 F.3d 355, 360 (9th Cir. 2016) (en banc) (O’Scannlain, J., dissenting from denial of rehearing en

 banc). On the one hand, statutory silence may “convey nothing more than a refusal to tie the

 agency’s hands,” meaning Congress intended to defer to the agency, within the bounds of

 congressional authorization, as to the implementation of the statute. Entergy Corp., 556 U.S. at

 222. This is the type of silence to which Chevron applies. When Congress leaves a gap in the

 statutory scheme—in the form of silence—for the administering agency to fill, courts must respect

 the agency’s reasonable interpretation of such a gap. Util. Air Regul. Grp., 573 U.S. at 326

 (“Agencies exercise discretion only in the interstices created by statutory silence or ambiguity.”). 14

 On the other hand, statutory silence may be “interpreted as limiting agency discretion,” Entergy

 Corp., 556 U.S. at 223, serving to indicate where Congress decided to end an agency’s regulatory

 authorization, Or. Rest., 843 F.3d at 360. Courts cannot afford Chevron deference to this kind of



 14
   Within the Chevron context, silence and ambiguity are indicia of the same concept—congressional intent to delegate
 the interpretive function regarding a particular statute to an agency. Tex. Rural Legal Aid v. Legal Servs. Corp., 940
 F.2d 685, 691 (D.C. Cir. 1991); see Fleming Cos. v. U.S. Dep’t of Agric., 322 F. Supp. 2d 744, 757 (E.D. Tex. 2004)
 (defining ambiguity under Chevron as an instance in which statutory text “ha[s] ‘more than one accepted meaning’”
 (quoting United Servs. Auto. Ass’n v. Perry, 102 F.3d 144, 146 (5th Cir. 1996))), aff’d, 164 F. App’x 528 (5th Cir.
 2006). This conceptual underpinning of Chevron explains why silence and ambiguity are not synonyms in common
 parlance yet can be for Chevron purposes. See, e.g., Buffalo Marine Servs. Inc. v. United States, 663 F.3d 750, 754–
 55 (5th Cir. 2011) (finding 33 U.S.C. § 2703(a)(3) silent and ambiguous as to the term “any contractual relationship”).

                                                          29
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 30 of 49 PageID #: 11738




 statutory silence because an agency cannot fill a statutory gap Congress did not intend to create.

 See SAS Inst., 138 S. Ct. at 1355 (“Where a statute’s language carries a plain meaning, the duty of

 an administrative agency is to follow its commands as written . . . .”). In short, some statutory

 silences warrant judicial deference to agency interpretation, and others do not. See Or. Rest. &

 Lodging Ass’n v. Perez, 816 F.3d 1080, 1094 (9th Cir. 2016) (Smith, J., dissenting) (“The Supreme

 Court has made clear that it is only in the ambiguous ‘interstices’ within the statute where silence

 warrants administrative interpretation, not the vast void of silence on either side of it.” (citing Util.

 Air Regul. Grp., 573 U.S. at 326)).

         This distinction prompts the pivotal question—what distinguishes statutory silences

 entitled to Chevron deference from those that are not? The answer lies within the text of a statute

 itself. For an agency to wield the authority entitling its interpretation of statutory silence to

 Chevron treatment, “there must be a grant of power in the first instance.” Am. Bus Ass’n v. Slater,

 231 F.3d 1, 9 (D.C. Cir. 2000) (Sentelle, J., concurring). In other words, before promulgating rules

 or regulations pursuant to a statute, agencies must demonstrate a clear “textual commitment of

 authority” in the language Congress enacted. Whitman v. Am. Trucking Ass’ns, 531 U.S. 457, 468

 (2001). Courts must afford Chevron deference to statutory silences related to matters within the

 ambit of a statute’s directives, whereas statutory silences pertaining to matters outside the statutory

 space do not warrant deference under Chevron.

         To demonstrate this modest yet essential difference, compare the following cases involving

 statutory silence. First, in Luminant Generation Co. LLC v. EPA, petitioners sought review of a

 final rule related to Texas’s State Implementation Plan (“SIP”) the EPA promulgated pursuant to

 the Clean Air Act (“CAA”). 714 F.3d 841, 845 (5th Cir. 2013). Under the CAA, civil penalties

 may be recovered following violation of a SIP. Id. at 846. To assess the amount of the



                                                    30
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 31 of 49 PageID #: 11739




 corresponding civil penalty, courts must consider a variety of statutory factors, including those

 “justice may require.” Id. (internal quotation marks omitted) (quoting 42 U.S.C. § 7413(e)(1)).

 The portion of the SIP at issue in Luminant created “an affirmative defense against civil penalties

 for excess emissions during both planned and unplanned startup, shutdown, and

 maintenance/malfunction (‘SSM’) events.” Id. at 847. Petitioners contended that the “final rule

 conflict[ed] with the plain language of the [CAA] authorizing civil penalties.” Id. at 851. The

 Fifth Circuit found this argument unconvincing. After identifying the precise question at issue as

 “whether a state may include in its SIP the availability of an affirmative defense against civil

 penalties for unplanned SSM activity,” then-Chief Judge Stewart, writing for the panel, examined

 the language of 42 U.S.C. § 7413 and determined the statute was silent as to the precise question

 in the case. Id. at 852.

        Luminant provides an example of the statutory silence contemplated by the Chevron Court.

 The law at issue directly addressed a specific issue—the “[p]enalty assessment criteria” for

 violations of a SIP under the CAA. 42 U.S.C. § 7413(e). The statutory text outlined what must

 be considered in assessing the civil enforcement penalty but left a gap—in the form of silence—

 to be filled by the EPA in allowing the agency to consider “other factors as justice may require.”

 Luminant, 714 F.3d at 846, 852. And the regulation at issue directly related to a specific matter

 addressed in the relevant statute. See id. at 852–53. This being the case, the Fifth Circuit moved

 to step two of the Chevron analysis.

        By contrast, in Gulf Fishermens, the Fifth Circuit stopped its inquiry at step one of Chevron

 when considering “whether a federal agency may create an ‘aquaculture,’ or fish farming, regime

 in the Gulf of Mexico” pursuant to the Magnuson-Stevens Act. 968 F.3d at 456. This law

 establishes “eight Regional Fishery Management Councils and tasks them with drafting Fishery



                                                 31
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 32 of 49 PageID #: 11740




 Management Plans (‘FMPs’),” and these FMPs turn on the terms “fishery” and “fishing.” Id.; see

 16 U.S.C. § 1802(13), (16). The suit arose when the Gulf of Mexico Fishery Management Council

 “became the first regional council to put forward a plan to regulate and permit aquaculture.” Gulf

 Fishermens Ass’n, 968 F.3d at 458–59. Petitioners challenged this regulation, arguing it was

 invalid because establishing an aquaculture regime fell outside the Gulf of Mexico Fishery

 Management Council’s “authority to regulate ‘fisheries’” under the act at issue. Id. at 459.

        The Fifth Circuit ultimately invalidated the regulation in question. After identifying the

 precise question to be whether the statute “unambiguously precludes the agency from creating an

 aquaculture regime,” Judge Duncan, writing for a split panel, began by characterizing the

 Magnuson-Stevens Act as a “textual dead zone”—in context, the statutory provisions “defining

 the agency’s regulatory power sa[id] nothing about creating or administering an aquaculture or

 fish farming regime.” Id. at 460. Conceding as much, the agency responded that its claim to

 regulatory authority was based on the statute’s failure to express “Congress’s unambiguous intent

 to foreclose the regulation of aquaculture.” Id. at 462 (emphasis omitted). The panel majority was

 unconvinced, holding that the agency’s argument “gets Chevron backwards.” Id. at 462.

         “Chevron step two is not implicated,” the Fifth Circuit explained, “merely because ‘a

 statute does not expressly negate the existence of a claimed administrative power.’” Id. at 461

 (quoting Texas v. United States, 809 F.3d 134, 186 (5th Cir. 2015), aff’d by an equally divided

 Court, 136 S. Ct. 2271 (mem.) (per curiam)). If courts simply “presume[d] a delegation of power

 absent an express withholding of such power, agencies would enjoy virtually limitless hegemony,

 a result plainly out of keeping with Chevron and quite likely with the Constitution as well.” Texas,

 809 F.3d at 186 (internal quotation marks and emphases omitted) (quoting Ethyl Corp. v. EPA, 51

 F.3d 1053, 1060 (D.C. Cir. 1995)). Rather, the panel majority articulated, “It is only legislative



                                                 32
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 33 of 49 PageID #: 11741




 intent to delegate such authority that entitles an agency to advance its own statutory construction

 for review under the deferential second prong of Chevron.” Gulf Fishermens Ass’n, 968 F.3d at

 461 (internal quotation marks omitted) (quoting Ethyl, 51 F.3d at 1060). Because the agency based

 its claim to regulatory authority on the fact that “Congress did not withhold [such] power” and did

 not “identify[] any [congressional] intent to delegate authority,” the Fifth Circuit rejected the

 agency’s argument and ended its inquiry at Chevron step one. Id. at 462.

        Gulf Fishermens illustrates what statutory silence undeserving of Chevron treatment looks

 like. The applicable statute addressed many issues, just not the matter the agency sought to

 regulate. See id. (“[The agency] asks us to believe Congress authorized it to create and regulate

 an elaborate industry the statute does not even mention.”). While the statutory scheme in the case

 addressed many conceivably related matters, nowhere did the Magnuson-Stevens Act exhibit

 Congress’s intent to regulate the aquaculture industry. Id. Finding no statutory gap for the agency

 to fill, the Fifth Circuit invalidated the agency’s attempt to regulate matters outside the statutory

 scheme’s ambit. Id. at 456.

        Juxtaposing these cases provides crucial insight into the differences between the two forms

 of statutory silence and aids the Court in its analysis of 49 U.S.C. § 1114(f). To refresh,

 § 1114(f)(1) provides that “[n]otwithstanding any other provision of law, neither the Board, nor

 any agency receiving information from the Board, shall disclose records or information relating to

 its participation in foreign aircraft investigations.” The precise question at issue is whether private

 parties are shielded from disclosing information received during a foreign aircraft investigation.

 Congress directed § 1114(f)(1)’s command only at the NTSB and various government agencies.

 Yet Boeing purports the NTSB may prohibit it from disclosing records or information relating to




                                                   33
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 34 of 49 PageID #: 11742




 Boeing’s participation in foreign aircraft investigations because § 1114(f)(1) does not mention

 Boeing (Dkt. #225 at p. 18). Fifth Circuit precedent holds otherwise.

        Section 1114(f)’s silence as to private parties is more akin to the statutory silence in Gulf

 Fishermens than that in Luminant. Like the statutory scheme in Gulf Fishermens, § 1114(f) and

 its surrounding provisions speak to several issues regarding the disclosure of information received

 during aircraft accident investigations, just not the matter the NTSB sought to regulate—namely,

 a private party’s ability to disclose information received during a foreign aircraft investigation

 (Dkt. #203 at pp. 15–16; Dkt. #231 at p. 3). See 968 F.3d at 462. And unlike the statute in

 Luminant, there is no evidence in § 1114—let alone the entirety of the chapter regulating the

 NTSB—that evinces Congress’s intent to regulate private parties’ disclosure of information

 received during a foreign aircraft investigation (Dkt. #203 at pp. 13–16; Dkt. #231 at p. 3). See

 714 F.3d at 851–53. Even though Boeing maintains § 1114(f)’s inapplicability to private parties

 based on the sound of statutory silence, under Fifth Circuit precedent, this silence distinctly

 denotes the absence of a gap in the statutory scheme for the NTSB to fill. Boeing’s argument

 simply misunderstands the “basic difference between filling a gap left by Congress’ silence and

 rewriting rules that Congress has affirmatively and specifically enacted.” Mobil Oil Corp. v.

 Higginbotham, 436 U.S. 618, 625 (1978).

        The American constitutional structure supports this conclusion. The Constitution endows

 Congress with “[a]ll legislative powers herein granted,” U.S. CONST. art. I, § 1, with which

 Congress may “prescribe general rules for the government of society,” Fletcher v. Peck, 10 U.S.

 (6 Cranch) 87, 136 (1810). This bequest of legislative power is incredibly immense in both volume

 and gravity. Needless to say, in an “increasingly complex society, replete with ever changing and

 more technical problems, Congress simply cannot do its job absent an ability to delegate power



                                                 34
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 35 of 49 PageID #: 11743




 under broad general directives.” Mistretta v. United States, 488 U.S. 361, 372 (1989); Am. Power

 & Light Co. v. SEC, 329 U.S. 90, 105 (1946) (“The legislative process would frequently bog down

 if Congress were constitutionally required to appraise before-hand the myriad situations to which

 it wishes a particular policy to be applied and to formulate specific rules for each situation.”). As

 such, Congress possesses the power to delegate “substantial discretion” on agencies “to implement

 and enforce the laws.” Gundy v. United States, 139 S. Ct. 2116, 2123 (2019) (plurality opinion).15

 Delegations to agencies are permissible “so long as Congress ‘lays down by legislative act an

 intelligible principle to which the person or body authorized to exercise the authority is directed to

 conform.’” Big Time Vapes, Inc. v. FDA, 963 F.3d 436, 441 (5th Cir. 2020) (brackets omitted)

 (quoting J.W. Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)); see City of

 Arlington, 569 U.S. at 304 n.4 (explaining that, although agency rulemaking and adjudications

 may “take ‘legislative’ and ‘judicial’ forms,” agency activities are, by necessity, exercises of

 executive power). And in order “to fulfill ‘their duty as faithful guardians of the Constitution,’”

 Forrest Gen. Hosp., 926 F.3d at 228 (quoting THE FEDERALIST NO. 78, at 528 (Alexander

 Hamilton) (Jacob Cooke ed., 1961)), courts must exercise the judicial power and determine

 “whether the statutory text forecloses the agency’s assertion of authority,” City of Arlington, 569

 U.S. at 301. 16




 15
    Although “Congress may not constitutionally delegate its legislative power to another branch of Government,”
 Touby v. United States, 500 U.S. 160, 165 (1991), the Framers did not envision “total separation of each . . . branch[]
 of Government,” for “hermetic[ally] sealing off” the three branches from one another “would preclude the
 establishment of a Nation capable of governing itself effectively.” Buckley v. Valeo, 424 U.S. 1, 121 (1976) (per
 curiam); see Bowsher v. Synar, 478 U.S. 714, 748 (1986) (Stevens, J., concurring) (identifying the “unsound premise
 that there is a definite line that distinguishes executive power from legislative power”).
 16
    As stated by a leading administrative-law expert, the task for courts in these situations is “to determine when a
 statute that vests discretionary authority . . . has crossed the line from a necessary and proper implementing statute to
 an unnecessary and/or improper delegation of distinctively legislative power.” Gary Lawson, The Rise and Rise of
 the Administrative State, 107 HARV. L. REV. 1231, 1239 (1994).

                                                           35
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 36 of 49 PageID #: 11744




        These structural principles buttress the Court’s conclusion as to the meaning of § 1114(f)’s

 silence.   “It is axiomatic that an administrative agency’s power to promulgate legislative

 regulations is limited to the authority delegated by Congress.” Bowen v. Georgetown Univ. Hosp.,

 488 U.S. 204, 208 (1988). As creatures of statutory origin, agencies are “restrained by the four

 corners of its enabling statute and ‘literally ha[ve] no power to act unless and until Congress

 confers power upon [them].’” Collins v. Mnuchin, 938 F.3d 553, 562 (5th Cir. 2019) (en banc)

 (quoting New York v. FERC, 535 U.S. 1, 18 (2002)), cert. granted, 141 S. Ct. 193 (2020) (mem.);

 see Whitman, 531 U.S. at 475 (acknowledging that “the degree of agency discretion that is

 acceptable varies according to the scope of the power congressionally conferred”). Thus, the Court

 cannot enforce NTSB regulations pertaining to § 1114’s subject matter absent a clear

 demonstration of Congress’s intent to consign a silence warranting agency gap-filling within the

 statute’s ambit. See Michigan v. EPA, 268 F.3d 1075, 1082 (D.C. Cir. 2001) (“Agency authority

 may not be lightly presumed.”). “If it were otherwise, within each statute granting administrative

 authority, Congress would need to erect walls, making it clear that the agency is limited to

 regulating only that which the statute expressly addresses, or implies within those parameters.”

 Or. Rest., 816 F.3d at 1094 (emphasis omitted); see Texas v. United States, 497 F.3d 491, 503 n.9

 (5th Cir. 2007) (“[C]ongressional silence . . . [cannot] be used as a panacea justifying rulemaking

 authority untethered from any trace of congressional intent.”).

        Were deference nevertheless accorded to the NTSB’s interpretation here, the Court would

 effectively imbue the agency with tremendous plenary power, in the process running afoul of

 precedent and turning the Constitution’s separation-of-powers configuration on its head. See

 Contender Farms, 779 F.3d at 269 (“[A]n administrative agency does not receive deference under

 Chevron merely by demonstrating that ‘a statute does not expressly negate the existence of a



                                                 36
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 37 of 49 PageID #: 11745




 claimed administrative power (i.e., when the statute is not written in “thou shalt not” terms).’”

 (quoting Ry. Lab. Execs.’ Ass’n v. Nat’l Mediation Bd., 29 F.3d 655, 671 (D.C. Cir. 1994) (en

 banc))). The NTSB would brandish legislative power, a result by which the Court cannot abide in

 this instance without abdicating its judicial responsibilities. See Alexander v. Sandoval, 532 U.S.

 275, 291 (2001) (“Agencies may play the sorcerer’s apprentice but not the sorcerer himself.”).

 Through § 1114, Congress directly spoke to the precise issue in this case and did not delegate to

 the NTSB, by way of statutory silence, the authority Boeing purports.

                               2. Statutory Silence Plus General Rulemaking Authority

         Boeing’s next argument centers on the NTSB’s general rulemaking authority under

 § 1113(f) and the agency’s investigative authority under § 1132 (Dkt. #225 at pp. 16–19). 17

 Taking § 1114(f)’s silence regarding private parties together with these other provisions, Boeing

 offers this statutory sequence as a valid basis for the NTSB to promulgate the regulations at issue

 (Dkt. #225 at pp. 17–18; Dkt. #234 at p. 2). But not so—this reasoning is simply a variation on

 the theme of Boeing’s statutory-silence argument. See Merck & Co. v. U.S. Dep’t of Health &

 Human Servs., 385 F. Supp. 3d 81, 92 (D.D.C. 2019) (“An agency’s general rulemaking authority

 plus statutory silence does not . . . equal congressional authorization.”), aff’d, 962 F.3d 531 (D.C.

 Cir. 2020). Merely invoking “[a]n agency’s general rulemaking authority does not mean that the

 specific rule the agency promulgates is a valid exercise of that authority.” Colo. River Indian

 Tribes v. Nat’l Indian Gaming Comm’n, 466 F.3d 134, 139 (D.C. Cir. 2006). No matter the nature

 or extent of the issue it seeks to address, an agency “may not exercise its authority ‘in a manner

 that is inconsistent with the administrative structure that Congress enacted into law.’” FDA v.

 Brown & Williamson Tobacco Corp., 529 U.S. 120, 125 (2000) (quoting ETSI Pipeline Project v.


 17
   Worth noting, the NTSB is “not currently conducting investigative activities” related to the Ethiopia Air 737 MAX
 8 accident (Dkt. #241, Exhibit A at p. 2).

                                                         37
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 38 of 49 PageID #: 11746




 Missouri, 484 U.S. 495, 517 (1988)); see Merck, 385 F. Supp. 3d at 92 (“Even broad rulemaking

 power must be exercised within the bounds set by Congress.”).

          Section 1113(f)’s general grant of rulemaking authority is less than precisely defined by its

 terms, but the Court need not gauge its reach here. For even if the NTSB’s rulemaking power is

 as sweeping as Boeing asserts, this authority cannot overcome § 1114’s directives because “a

 broad grant of general rulemaking authority does not allow an agency to make amendments to

 statutory provisions.” Contender Farms, 779 F.3d at 273; accord Allegheny Def. Project v. FERC,

 964 F.3d 1, 16 (D.C. Cir. 2020) (“‘A general grant of authority cannot displace the clear, specific

 text of’ a statute.” (quoting Murray Energy Corp. v. EPA, 936 F.3d 597, 627 (D.C. Cir. 2019))).

 Section 1113(f) does not—and indeed cannot—provide carte blanche rulemaking authority to the

 NTSB as to enable the agency to sidestep the parameters within which Congress circumscribed

 the NTSB’s power. See Ernst & Ernst v. Hochfelder, 425 U.S. 185, 213–14 (1976) (“The

 rulemaking power granted to an administrative agency charged with the administration of a federal

 statute is not the power to make law. Rather, it is ‘the power to adopt regulations to carry into

 effect the will of Congress as expressed by the statute.’” (quoting Dixon v. United States, 381 U.S.

 68, 74 (1965))). However far its rulemaking authority extends under § 1113(f), it is implausible

 to assert that the NTSB possesses the capability to “circumvent [the] specific statutory limits”

 Congress set out in § 1114 “by relying on separate, general rulemaking authority.” 18 Air All. Hous.

 v. EPA, 906 F.3d 1049, 1061 (D.C. Cir. 2018); see, e.g., Gulf Fishermens Ass’n, 968 F.3d at 465



 18
    This understanding demonstrates exactly why Boeing’s repeated overtures to the NTSB’s broad investigative
 authority are ultimately unpersuasive (see Dkt. #225 at pp. 5–6, 12–15; Dkt. #234 at pp. 3, 5; Dkt. #269 at pp. 39:19–
 41:17). Even if the NTSB possesses the investigative power Boeing alleges, the NTSB’s authority could not overcome
 the specific statutory command Congress enacted regarding disclosure of information from a foreign aircraft
 investigation. Moreover, by the terms of its own regulation, the NTSB is “authorized to investigate [e]ach accident
 involving a civil aircraft in the United States, and any civil aircraft registered in the United States when an accident
 occurs in international waters.” 49 C.F.R. § 831.20(a)(1). Notably, neither accident at issue in this matter falls within
 this definition.

                                                           38
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 39 of 49 PageID #: 11747




 (“The grant of authority to promulgate ‘necessary’ regulations cannot expand the scope of the

 provisions the agency is tasked with ‘carrying out.’” (brackets omitted) (quoting 16

 U.S.C. § 1855(d))).    The Court finds this variant of Boeing’s statutory-silence argument

 unpersuasive.

                            3. Legislative Purpose

        No longer able to anchor its arguments to the statutory text, Boeing suggests the Court look

 to and rely upon the purpose of the relevant statutes to affirm Boeing’s position (see Dkt. #225 at

 p. 19; Dkt. #234 at pp. 4, 7). But to do so would violate the well-established rule that, “when ‘the

 statute’s language is plain, the sole function of the courts . . . is to enforce it according to its

 terms.’” Hartford Underwriters Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000)

 (quoting United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989)). Courts engage statutes

 under “the assumption that the ordinary meaning of that language accurately expresses the

 legislative purpose.” Park ’N Fly, Inc. v. Dollar Park & Fly, Inc., 469 U.S. 189, 194 (1985). If

 the text of a statute is unambiguous, then, by definition, Congress’s intent is clear, and any further

 judicial inquiry ends. See supra Section II.c.i.

        Giving credence to legislative purpose at the expense of statutory text would be troubling.

 In the first place, decoding the purpose (or purposes) of a statute is a traditionally problematic

 endeavor given the competencies of courts and the Judiciary’s proper role in the federal

 government. See generally JOHN F. MANNING & MATTHEW C. STEPHENSON, LEGISLATION AND

 REGULATION 56–58 (2d ed. 2013). As well, chasing notions of statutory purpose instead of relying

 on the language Congress enacted “takes no account of the processes of compromise and, in the

 end, prevents the effectuation of congressional intent.” Bd. of Governors of Fed. Rsrv. Sys. v.

 Dimension Fin. Corp., 474 U.S. 361, 374 (1986); see Ethyl, 51 F.3d at 1061 n.9 (“[An] agency



                                                    39
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 40 of 49 PageID #: 11748




 may not simply disregard the specific scheme Congress has created . . . in order to follow a broad

 purpose statement.”). And, perhaps most importantly, “[i]t is within Congress’s purview to say

 what the law should be,” not the courts’. Tex. Voters All. v. Dall. Cnty., No. 4:20-CV-775, 2020

 WL 6146248, at *12 (E.D. Tex. Oct. 20, 2020) (emphasis added). When judges begin to toe the

 line delimiting Congress’s domain, they “risk ‘arrogating legislative power’” and “cast[ing] aside

 the structural integrity of the federal government’s separation of powers.” Id. (quoting Hernandez

 v. Mesa, 140 S. Ct. 735, 741 (2020)); see 62 Cases, More or Less, Each Containing Six Jars of

 Jam v. United States, 340 U.S. 593, 600 (1951) (“In our anxiety to effectuate the congressional

 purpose of protecting the public, we must take care not to extend the scope of the statute beyond

 the point where Congress indicated it would stop.”).

        Boeing is effectively asking the Court to add language to the statutory scheme Congress

 did not include. See Env’t Integrity Project v. EPA, 969 F.3d 529, 541–42 (5th Cir. 2020)

 (identifying the omitted-case canon, “under which a statute should not be read to include matter it

 does not include”). Obliging this request would thrust the Court into an arena in which it does not

 belong. See Gonzalez v. CoreCivic, Inc., No. 19-50691, 2021 WL 192717, at *1 (5th Cir. Jan. 20,

 2021) (“Legislators write laws—judges faithfully interpret them.”). The question “is not what

 Congress ‘would have wanted’ but what Congress enacted.” Republic of Arg. v. Weltover, Inc.,

 504 U.S. 607, 618 (1992); cf. Henry Schein, Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524,

 530 (2019) (“[C]ongress designed the Act in a specific way, and it is not our proper role to redesign

 the statute.”). “It is a fundamental principle of statutory interpretation that ‘absent provisions

 cannot be supplied by the courts,’” Rotkiske v. Klemm, 140 S. Ct. 355, 360–361 (2019) (brackets

 omitted) (quoting SCALIA & GARNER, supra, at 94), which “applies not only to adding terms not

 found in the statute, but also to imposing limits on an agency’s discretion that are not supported



                                                  40
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 41 of 49 PageID #: 11749




 by the text,” Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367,

 2381 (2020). The Court is bound by this convention “unless and until the first and third branches

 of government swap duties and responsibilities.” Mamani v. Berzain, 825 F.3d 1304, 1310 (11th

 Cir. 2016); see Iselin v. United States, 270 U.S. 245, 251 (1926) (“What the [party] asks is not a

 construction of a statute, but, in effect, an enlargement of it by the court, so that what was

 omitted . . . may be included within its scope. To supply omissions transcends the judicial

 function.”).

          Even under the best of circumstances, venturing beyond “the plain language of a statute in

 search of a possibly contrary congressional intent is ‘a step to be taken cautiously.’” Am. Tobacco

 Co. v. Patterson, 456 U.S. 63, 75 (1982) (quoting Piper v. Chris-Craft Indus., Inc., 430 U.S. 1, 26

 (1977)). And even though legislative intent is the guiding light of statutory interpretation, in all

 but exceptional cases, courts must discern Congress’s intent from a statute’s text. Gardner v.

 Collins, 27 U.S. (2 Pet.) 58, 93 (1829) (“The spirit of the act must be extracted from the words of

 the act, and not from conjectures aliunde.”). Boeing’s “purposive argument simply cannot

 overcome the force of the plain text.” Mohamad v. Palestinian Auth., 566 U.S. 449, 460 (2012).

 As such, the Court relies on the unambiguous text of the statute to ascertain congressional intent

 and will not inquire further as to Congress’s purpose in enacting these statutes. 19

                      iii. Conclusion: Chevron Analysis Ends at Step One

          “Saying nothing,” it is said, “sometimes says the Most.” Emily Dickinson, Letter 408, in

 SELECTED LETTERS 203, 219 (Thomas H. Johnson, ed., 1971) (1874). And while congressional

 silence may certainly speak volumes, the difficulty typically lies in deciphering its message. Here,


 19
    While the Court does not directly consider legislative purpose in its statutory-interpretation analysis, Congress’s
 purposes for enacting the statutory scheme at issue could be “highly relevant to [a] Rule 26 analysis.” Cazorla, 838
 F.3d at 553; see id. at 562–64 (accounting for statutory purpose in the Rule 26 inquiry). Plaintiffs and Boeing agree
 relevancy is not at issue in the Motion (Dkt. #269 at pp. 3:17–5:6, 26:9–18).

                                                          41
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 42 of 49 PageID #: 11750




 Boeing’s attempts to parse the statutory silence in its favor fall short. The inference Boeing asks

 the Court to draw from § 1114’s silence simply “cannot be credited[, as] it is contrary to all other

 textual and contextual evidence of congressional intent.” Burns v. United States, 501 U.S. 129,

 136 (1991). Section 1114(f)’s silence is best understood as a manifestation of Congress’s intent

 to exclude Boeing and other like entities from the statute’s reach. Based on the plain language of

 the statute and the statutory scheme as a whole, the Court finds Congress directly spoke to the

 precise question at issue—private parties are not prohibited from disclosing information received

 during a foreign aircraft investigation. “If Congress enacted into law something different from

 what it intended, then it should amend the statute to conform it to its intent.” Lamie v. U.S. Tr.,

 540 U.S. 526, 542 (2004). Until then, the Court must give effect to Congress’s unambiguously

 expressed intent and ends its inquiry at Chevron step one.

  III.   Remaining Contentions

         Boeing offers two other arguments to justify the existence of a privilege under Annex 13.

 The Court briefly addresses each.

            a. Privileging Through Regulation

         Throughout its arguments, Boeing proffers evidence to demonstrate the NTSB created a

 privilege exempting private parties from disclosing certain information in the course of judicial

 proceedings (Dkt. #225 at p. 15; Dkt. #234 at pp. 5–7). Plaintiffs see matters quite differently,

 arguing that § 1113(f) does not authorize the NTSB to create a litigation privilege for private

 parties through regulatory means and that 49 C.F.R. § 831.22(c)(2) specifically contradicts the

 statutory scheme Congress enacted (Dkt. #203 at pp. 18–19; Dkt. #231 at pp. 5–7). Even if the

 Court had found the statute at issue sufficiently ambiguous to proceed to step two of Chevron,




                                                 42
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 43 of 49 PageID #: 11751




 Plaintiffs’ position is more compelling because the enabling language of § 1113(f) is insufficient

 to empower the NTSB to create such a litigation privilege through regulatory action.

        While still up for debate, the modern consensus holds that the power to create rules

 governing the inferior federal courts lies with Congress. Hanna v. Plumer, 380 U.S. 460, 472

 (1965); WINIFRED R. BROWN, FEDERAL RULEMAKING: PROBLEMS               AND   POSSIBILITIES 39 (1981)

 (“It is now generally agreed that the power to make rules for lower federal courts has been

 delegated to the Supreme Court by Congress, and that Congress may withdraw or modify that

 power.” (footnote omitted)). Congress may delegate this power to the Supreme Court “to make

 rules not inconsistent with the statutes or Constitution of the United States,” Sibbach v. Wilson &

 Co., 312 U.S. 1, 9–10 (1941), which is what Congress did when it passed the Rules Enabling Act.

 See 28 U.S.C. §§ 2071–72. While this law authorizes the Supreme Court “to exercise some

 legislative authority to regulate the courts, Congress at all times maintains the power to repeal,

 amend, or supersede its delegation of authority or the rules of procedure themselves.” Jackson v.

 Stinnett, 102 F.3d 132, 134 (5th Cir. 1996).

        Congress and the Supreme Court may amend federal privilege law, but the same cannot be

 said for the Executive Branch. See FED. R. EVID. 501 (stating that common law governs a claim

 of privilege unless otherwise provided for in the Constitution, a federal statute, or rules prescribed

 by the Supreme Court). This is not for lack of trying—agencies have long sought to shield

 information from the public for various reasons and have attempted to do so by promulgating rules

 and regulations pursuant to claimed grants of statutory authority. See, e.g., United States ex rel.

 Touhy v. Ragen, 340 U.S. 462 (1951). These agency efforts to privilege information through

 regulatory means have not been met with great success in federal court. E.g., Nw. Mem’l Hosp. v.

 Ashcroft, 362 F.3d 923, 925–26 (7th Cir. 2004). Generally speaking, judicial opposition to these



                                                  43
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 44 of 49 PageID #: 11752




 efforts boils down to this: allowing an agency to privilege information, “acting on only general

 authority,” would effectively “strip courts of the authority to determine the scope of discovery.” 20

 AgriVest P’ship v. Cent. Iowa Prod. Credit Ass’n, 373 N.W.2d 479, 483 (Iowa 1985); see Carr v.

 Monroe Mfg. Co., 431 F.2d 384, 388–89 (5th Cir. 1970).

          Nevertheless, it has not been definitively ruled out that agencies are unable to privilege by

 regulation. 21 Up to this point, federal judges have gravitated towards the idea that “courts will not

 find that Congress has delegated th[is] power to agencies without a crystal-clear congressional

 statement.” Mila Sohoni, The Power to Privilege, 163 U. PA. L. REV. 487, 503 (2015) (emphasis

 added). This principle makes good sense for several reasons. First, because “[a]gencies have no

 inherent powers,” Slater, 231 F.3d at 9, requiring a clear statement of congressional intent giving

 such an extraordinary authority to agencies helps ensure delegations are “rooted in . . . grant[s] of

 [legislative] power by the Congress and subject to limitations which that body imposes,” Chrysler

 Corp. v. Brown, 441 U.S. 281, 302 (1979). Second, the Supreme Court has made clear that

 “privileges contravene the fundamental principle that ‘the public has a right to every man’s

 evidence,’” Trammel v. United States, 445 U.S. 40, 50 (1980) (cleaned up) (quoting United States

 v. Bryan, 339 U.S. 323, 331 (1950)), and courts must therefore “strictly construe[]” statutes

 granting privileges “so as ‘to avoid a construction that would suppress otherwise competent


 20
    Because it does not impact the outcome, the Court does not render an opinion here as to the constitutionality of a
 congressional delegation of the power to privilege to an agency.
 21
    To be certain, this argument is bold because of the power inherent to privileges under federal law. As a leading
 treatise explains, characterizing a rule as a “privilege” is significant for several reasons:

         First, if the court decides that the statute is one dealing with “privilege” under [Federal Rule of
         Evidence 501], the court cannot compel disclosure of matters falling within the statute when
         adjudicating preliminary questions of fact. Second, if the statute is one of “privilege,” it applies at
         all stages of the proceedings and to such proceedings as grand jury hearings. Third, matter that is
         “privileged” within the exception to Rule 501 is not only inadmissible, but also not discoverable.
         Finally, if the statutory rule is one of “privilege,” it cannot be displaced by another rule adopted by
         the Supreme Court unless that rule has been affirmatively approved by Congress.

 23A CHARLES ALAN WRIGHT ET AL., FEDERAL PRACTICE AND PROCEDURE § 5437 (rev. 1st ed.) (footnotes omitted).

                                                          44
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 45 of 49 PageID #: 11753




 evidence.’” Baldrige v. Shapiro, 455 U.S. 345, 360 (1982) (quoting St. Regis Paper Co., 368 U.S.

 at 218). This approach logically translates to situations in which courts examine agency-created

 privileges. Third, federal judges are fully aware of their constitutional responsibility to police the

 boundaries of the separation of powers, and they recognize Congress’s authority “to make rules

 governing the practice and procedure in federal courts.” In re Adams, 734 F.2d 1094, 1102 (5th

 Cir. 1984). This being the case, requiring a crystal-clear statement of congressional intent to

 delegate the privilege power to agencies prevents courts from interfering with Congress’s exercise

 of this legislative power. See Univ. of Pa. v. EEOC, 493 U.S. 182, 189 (1990) (noting the Supreme

 Court’s reluctance “to recognize a privilege in an area where it appears that Congress has

 considered the relevant competing concerns but has not provided the privilege itself”).

        To demonstrate this clear-statement rule courts have espoused, take, for example,

 Chowdhury v. Northwest Airlines Corp., 226 F.R.D. 608 (N.D. Cal. 2004). There, the enabling

 statute required the Under Secretary of the Transportation Security Administration (“TSA”) to

 “adopt regulations prohibiting disclosure of information which would be ‘detrimental to the

 security of transportation’ if disclosed.” Id. at 611–12. Because the statutory language clearly and

 specifically expressed Congress’s intent to delegate authority to the TSA Under Secretary to

 determine, by regulation, what information would be detrimental to the security of transportation

 if disclosed, the district court left the regulations creating the litigation privilege in question

 undisturbed. See id. at 613–14. By contrast, in In re Bankers Trust Co., the enabling statutes

 relied upon were “broad, general grants of authority,” resting on language, for example, permitting

 the Federal Reserve Board “to issue regulations ‘as may be necessary to enable the Federal Reserve

 to administer and carry out the purposes of this chapter and prevent evasions thereof.’” 61 F.3d

 465, 470 (6th Cir. 1995) (brackets omitted) (quoting 12 U.S.C. § 1844(b)). The Sixth Circuit held



                                                  45
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 46 of 49 PageID #: 11754




 that the regulation at issue in the case was “plainly inconsistent with Rule 34” of the Federal Rules

 of Civil Procedure because the general grants of statutory authority on which the Federal Reserve

 based the regulation were insufficient to demonstrate Congress’s intent to delegate the privilege

 power. Id. As the Sixth Circuit concisely explained, “[A]llowing a federal regulation issued by

 an agency to effectively override the application of the Federal Rules of Civil Procedure and, in

 essence, divest a court of jurisdiction over discovery, the enabling statute must be more specific

 than a general grant of authority as found here.” Id.; accord Mktg. Invs. Corp. v. New Millennium

 Bank, No. 3:11-CV-1696-D, 2012 WL 1357502, at *5 (N.D. Tex. Apr. 16, 2012), report and

 recommendation adopted in part, rejected in part, 2012 WL 2900606 (N.D. Tex. June 5, 2012).

          The statute which Boeing alleges to authorize the NTSB to create the privilege Boeing

 invokes in this dispute is neither sufficiently clear nor specific to serve as the basis for such a

 privilege. The enabling statute here permits the NTSB to “prescribe regulations to carry out this

 chapter.” 49 U.S.C. § 1113(f). Contrary to Boeing’s contention that this statutory grant of

 authority is sufficiently specific (Dkt. #234 at pp. 6–7), it is nowhere near as specific as the

 enabling statute in Chowdury. See Chowdury, 226 F.R.D. at 611–12. Realistically, the text of

 § 1113(f) is fairly general in nature and is closer in character to the statutory language from the

 Bankers Trust case. 22 See In re Bankers Tr. Co., 61 F.3d at 470. All things considered, it is evident

 that even if the Court had determined the statute at issue to be sufficiently ambiguous as to proceed

 to Chevron step two, § 1113(f)’s language is neither specific nor clear enough for the Court to

 allow the relevant regulations promulgated pursuant to § 1113(f) to override the Federal Rules of

 Civil Procedure and divest the Court of its jurisdiction over discovery in this case.


 22
   In fact, § 1113(f) is an even more limited grant of power than the statute in Bankers Trust. Compare 49 U.S.C.
 § 1113(f) (“regulations to carry out this chapter”), with 12 U.S.C. § 1844(b) (“regulations and orders . . . as may be
 necessary to enable [the agency] to administer and carry out the purposes of this chapter and prevent evasions
 thereof”).

                                                          46
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 47 of 49 PageID #: 11755




            b. The Judiciary and Foreign Affairs

        Finally, Boeing emphasizes the international nature of the matter before the Court,

 characterizing the dispute’s foreign-affairs flair as “a very significant element here” and urging

 judicial deference in this area (Dkt. #269 at pp. 29:20–21, 31:8–12). Plaintiffs disagree, arguing

 that the international character of this dispute does not impact the Court’s analysis (Dkt. #269 at

 pp. 8:2–10, 8:23–9:7).

        “In foreign affairs, as in the domestic realm, the Constitution ‘enjoins upon its branches

 separateness but interdependence, autonomy but reciprocity.’” Zivotofsky v. Kerry, 576 U.S. 1, 16

 (2015) (quoting Youngstown Sheet & Tube Co. v. Sawyer, 343 U.S. 579, 635 (1952) (Jackson, J.,

 concurring)). The Constitution explicitly grants the Executive and Legislative Branches sizeable

 swaths of authority in the foreign-affairs space, id. at 33–34 (Thomas, J., concurring in the

 judgment in part and dissenting in part), and the Supreme Court has previously recognized the

 President’s “plenary and exclusive power” inherent to the office “as the sole organ of the federal

 government in the field of international relations,” United States v. Curtiss-Wright Exp. Corp., 299

 U.S. 304, 320 (1936). Given this structural concentration of foreign-affairs power in the political

 branches, courts must tread lightly when adjudicating matters involving international relations.

 See Chi. & S. Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 111 (1948) (noting that

 decisions regarding foreign affairs are the “kind for which the Judiciary has neither aptitude,

 facilities nor responsibility and have long been held to belong in the domain of political power”).

 But just because the federal judiciary’s “duty will sometimes involve the ‘resolution of litigation

 challenging the constitutional authority of one of the three branches,’ . . . courts cannot avoid their

 responsibility merely ‘because the issues have political implications.’” Zivotofsky v. Clinton, 566

 U.S. 189, 196 (2012) (brackets omitted) (quoting INS v. Chadha, 462 U.S. 919, 943 (1983)).



                                                   47
Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 48 of 49 PageID #: 11756




 Though the outcome here may implicate political considerations, the Court cannot abstain on

 account of subject matter.

        Whatever level of deference the Judiciary may owe to the Executive Branch in cases or

 controversies involving foreign affairs, such deference would be given only to the President or an

 agency under the President’s direct control—not an agency like the NTSB, which is wholly

 independent from the Executive Branch. Moreover, while the President plays a dynamic role in

 the formation and execution of foreign policy, “it is still the Legislative Branch, not the Executive

 Branch, that makes the law”—the President does not singlehandedly “determine the whole content

 of the Nation’s foreign policy.” Zivotofsky, 576 U.S. at 21. This is particularly so when the

 enactments in question relate to the regulation of commerce, a power which the Constitution

 plainly grants to Congress. See U.S. CONST. art. I, § 8, cl. 3; see also Note, Nondelegation’s

 Unprincipled Foreign Affairs Exceptionalism, 134 HARV. L. REV. 1132, 1155–56 (2021)

 (explaining that the idea the Executive Branch retains authority over a commerce-related matter

 because of a “statute’s relationship to foreign affairs” is incompatible with the constitutional

 design). From its inception, the NTSB has concerned itself with, among other things, the causes

 of accidents in civil air navigation so as to promote commerce through transportation safety.

 Department of Transportation Act of 1966, §§ 2(a), (b)(1), 5(d)(1), 80 Stat. at 931, 935; see Air

 Commerce Act of 1926, Pub. L. No. 69-251, ch. 344, § 2(e), 44 Stat. 568, 569 (listing the NTSB’s

 modern mission, among other aims, as part of Congress’s goal “to foster air commerce”); United

 States v. Knowles, 197 F. Supp. 3d 143, 155–56 (D.D.C. 2016). Because Congress not only spoke

 directly to the precise issue currently before the Court but also acted on a matter over which Article

 I empowers Congress, the foreign-relations aspect of this discovery dispute does not alter the

 Court’s approach or disposition.



                                                  48
    Case 4:19-cv-00507-ALM Document 291 Filed 01/27/21 Page 49 of 49 PageID #: 11757




                                                *    *   *

            The Court finds that the Annex 13 privilege Boeing invokes does not exist. Therefore,

     Boeing must fulfill its disclosure obligations under Federal Rule of Civil Procedure 26, the Local

     Rules, and the Order Governing Proceedings (Dkt. #30).

                                             CONCLUSION

            It is therefore ORDERED that Plaintiffs’ Motion to Compel Boeing to Produce

.    Information Withheld Based on Annex 13 (Dkt. #203) is GRANTED. Boeing shall have

     twenty-one (21) days to produce to Plaintiffs all discoverable material previously withheld

     pursuant to Annex 13.

            IT IS SO ORDERED.
            SIGNED this 27th day of January, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    49
